   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 1 of 55




                           Report Regarding — Jeanne Bean
Background

My name is Chelle Wilhelm, M.D. I received my M.D. from the University of 11thssissippi
School of Medicine in 2007. I trained in internal medicine, pulmonary medicine, and
allergy/immunology at the. University of Mississippi Medical Center. I am licensed to practice
medicine in Nfississippi, board certified in Internal Medicine, Pulmonary Medicine, and
Allergy/Immunology. I am a member of the American College of Allergy, Asthma, and
Immunology, the American Academy of Allergy, Asthma, and Immunology, and the American
College of Chest Physicians.

I am currently a practicing physician at Mississippi Asthma and Allergy Clinic, P.A. in Jackson,
Mississippi. Attached to this report as Exhibit 1 is my curriculum vitae, which sets forth in
greater detail my education, training, and publications.

I charge $500 per hour for records review, $1,000 per hour for medical clinic visits with
plaintiffs and report drafting, and $1,500 per hour for testimony at trial.

Allergic Rhinitis and Pulmonary Disease Related to Mold

As an allergist/immunologist, I routinely care for and treat patients with allergic rhinitis and
various severity levels of asthma. I also care for and treat patients with other pulmonary disease
related to mold, predominantly including Allergic Bronchopulmonary Aspergillosis (ABPA). I
accordingly have extensive experience with the diagnosis and treatment of allergic rhinitis,
asthma, and ABPA. Since I began practice, I have diagnosed and treated hundreds of patients
with allergic rhinitis and asthma.

Allergic rhinitis is a common condition that is especially prevalent throughout the state of
Mississippi. Allergic rhinitis is characterized by the allergic inflammation that involves a very
complex set of immune cells, antibodies, and cytokines. However, at the center of an allergic
response is the production of allergic immunoglobulin, known as IgE, to various allergens,
including tree/grass/weed pollens, dog, cat, dust mites, cockroach, molds, etc. While there are
other immune cells involved, the predominant cells include mast cells and eosinophils.
Symptoms of allergic rhinitis include nasal congestion, runny nose, postnasal drainage, sneezing,
and ocular pruritis and watering. These symptoms are triggered when a person who has been
exposed to and has developed IgE antibodies to various allergens are exposed to these allergens
in the environment. These allergens will bind to the IgE found on the surface of mast cells, and
trigger them to release internal allergy mediators, including but not limited to histamine and
leukotrienes. These mediators then mediate the allergic response and cause the person to have
nasal congestion, sneezing, ocular pruritis, etc.

Asthma is also a common condition that can have various underlying cellular mechanisms. The
most common form of asthma is known as allergic eosinophilic asthma and is characterized by
elevated total IgE levels and specific IgE levels for various allergens, as well as elevated
eosinophils. With this type of asthma, symptoms can be triggered much like the allergic rhinitis
response with IgE antibodies and exposures to allergens that the person is sensitized to. If
    Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 2 of 55




exposed to a known allergen, this can trigger .a person to have wheezing, cough, dyspnea, and
chest tightness, the most common symptoms of asthma. Allergic bronchopulmonary
aspergillosis is a complex pulmonary illness that is characterized by a noninfectious
inflammatory response to mold organisms that are inhaled from the environment on an everyday
basis. This illness is characterized by severe persistent asthma, often very difficult to control
with standard therapy; elevated IgE and IgG antibody levels to aspergillus; and classic
pulmonary findings, including central bronclaiectasis, on high resolution CT scans of the chest.

Molds that are associated with disease in humans, including allergic rhinitis and asthma, as well
as other mold mediated disease states, include, but are not limited to Aspergillus, Cladosporium,
Bipolaris and Penicillium. Stachybotrys molds are not typically associated with allergic disease.
These molds are sometimes erroneously referred to "toxic molds" because some species may
produce mycotoxins. Stachybotrys and mycotoxins have been studied by the Centers for Disease
Control and Prevention and no scientific studies have ever demonstrated a causal link between
these molds that produce mycotoxins (known as toxigenic molds) and human disease. Molds are
present at all times in our environment, some molds being predominantly outdoor molds while
others are predominantly indoor molds. All people are exposed to molds on a daily basis, more
so in different geographic locations, seasons and climates. Humidity levels influence allergen
levels, particularly molds and house dust mites. High humidity environments, such as the
Mississippi Gulf Coast, promote mold growth and increased house dust mite prevalence.

In my clinical practice, as I encounter patients with signs and symptoms of allergic rhinitis and
asthma, there is a standard that is followed. The most important part of my visit with any patient
is a clinical history to determine exactly what issues the patient may be having. Based on the
history, this will lead me to any needed medical testing. Typically, this will include aeroallergen
skin prick testing or aeroallergen in-vitro testing. Skin testing involves scratching the skin with
the various aeroallergens to see if the patient will have an allergic response to the aeroallergen,
i.e. a positive test. Testing by lab involves measuring the allergy antibody (IgE) level to the
specific aeroallergens. If I am concerned about asthma or other pulmonary issue, this evaluation
will include spirometry and/or chest imaging, typically a chest X-ray. These tests will then help
guide treatment options and counseling on any environmental changes.

The standard treatment for allergic rhinitis includes antihistamine medications, antileukotriene
medications, and intranasal corticosteroid and antihistamine sprays. The typical medications for
asthma include inhaled corticosteroids, various long-acting and short-acting bronchodilators, and
often times, bursts of oral corticosteroids and biologic therapies depending on the severity level.
If a patient has allergic bronchopulmonary aspergillosis, often times, they require oral
corticosteroids for 3-6 months in addition to some of the above therapies, followed by various
bursts of oral steroids to maintain control.

With the abundance of information now available, especially with social media, it can be very
difficult to separate fact from fiction regarding many topics, including mold. It is critically
important to realize that exposure to mold does not necessarily mean people will be
symptomatic, especially considering all homes have molds. Included is an excerpt from the
Center for Disease Control and Prevention website.
    Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 3 of 55




"The terra. 'toxic mold' is not accurate. While certain molds are toxigenic, meaning they can
produce toxins, (specifically mycotoxins), the molds themselves are not toxic or poisonous.
Hazards presented by molds that may produce rnycotoxins should be considered the same as
other common molds which can grow in your house. There's always a little mold everywhere —
in the air and on many Surface& There are very few repOrts that toxigenic molds found inside
homes can cause unique or rare health conditions such as pulmonary hemorrhage or memory
loss. These case reports are rare, and a causal link between the presence of the toxigenic mold
and these conditions has not been proven." www.cdc.gov/mold/stachy.htni.

Medical History

Mrs. Jeanne Bean is a 59 year old (at the time of my medical interview on June 6, 2019)
Caucasian woman, who was seen as part of the Rule 35 examination regarding complaints of
mold-related injuries from living in a home at 119 O'Donnell Drive. Review of the lease
agreement reveals they were in this home from July 2, 2014 to August 31, 2016.1 During our
interview, she reported a past medical history of Graves' disease. She reported a thyroidectomy,
and now takes a thyroid pill for hypothyroidism. Review of medical records did not show any
notes regarding this; however, at a GI appointment on 11/8/06, it was mentioned that she had
Graves' disease and was status-post thyroidectomy.2 At a routine annual visit with her primal)/
care provider on 3/19/18, it was noted that she had acquired hypothyroidism, and the plan was to
continue levoxyl.3 During our interview, she also reported a history of gastroesophageal reflux
(GERD) treated with Nexium. At the same GI visit above, she was noted to have GERD.4 At
another GI visit on 10/5/15, she was reported to have GERD, and an EGD and colonoscopy were
planned for other GI symptoms, including lower abdominal pain, constipation, and diarrhea.5
Her EGD revealed chronic gastritis, and her colonoscopy showed sigmoid diverticuli and
external hemorrhoids with melanosis coli seen on biopsy. 6 She also recounted having
hypertension (HTN) and taking two medications for this, but she could not recall the names.
Review of medical records indicate she was seen for HTN as early as 9/25/09 and was given
lisinopril/HCTZ.7 During my medical record review, her most recent visit with her primary care
 provider that was seen was on 3/19/18. During this time, she was on Maxide and Prinivil.8 She
 also reported taking a medicine for elevated cholesterol, but again, she could not recall the name
 of the medicine. At the visit on 3/19/18, it was noted that she was on Mevacor.9




        I Bean Initial Disclosures 622-623.
        2   Bean-Jeanne Bean-M000579-000580.
        3 Bean-Jeanne Bean-M000481-000485.
        4   Bean-Jeanne Bean-M000579-000580.
        5   Bean-Jeanne Bean-M000035-000037.
        6 BeanJeanne, Bean-M000051-000054.

        7Bean-Jeanne Bean-M000110-000111.
        8 Bean-Jeanne Bean-M000481-000485.

        9 Bean-Jeanne Bean-M000481-000485.
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 4 of 55




During our interview, she reported allergy issues for years. She reported nasal congestion,
sneezing, and ocular pruritis. She also reported anosmia as well, as a decreased sense of taste.
She stated that she takes singulair and Flonase daily with antihistamines as needed. During our
interview, she also reported that these symptomS are year-round with no seasonal pattern, and the
symptoms all worsened while living in the Keesler home. She reported sinus surgery in:2015,
with slight improvement after surgery. She reported development of headaches while living in
the O'Donnell home, and that this was a new issue she had never had trouble with before.
Review of medical records revealed clinic visits as far back as 2001 for these symptom& On
9/12/01, she was seen by an allergist in Tennessee for the loss of smell, as well as congestion,
runny nose, ocular itching and watering,, headaches, and a decreased sense of taste. She was
started on Nasonex, astelin, prolex-D as needed, and Claritin or Allega.1° At that time, she had
positive skin prick testing for weed pollen, dust mites, and cockroach, and positive intradermal
testing for tree and grass pollens and cat, as well as the 4 mold mixes that were tested on
intradermal testing.11 She had a telephone consult on 10/8/01 for fullness of ears, sore throat,
clear drainage, head congestion, and cough.12 She was seen by the allergist again on 10/19/01
for follow up, and prolex-D and astelin were stopped, and Claritin and Nasonex were
continued.'3 She was again seen by allergy on 8/25/05 for sinus infections, decreased smell,
 ocular watering and itching, nasal and ear congestion, drainage. She reported, at that time, that
 all symptoms had been present for five years.14 She had repeat skin prick testing done. The skin
 prick testing was completely negative with a weak histamine response, and she declined
 intradermal testing.15 At the next allergy follow-up visit on 10/6/05, she was continued on
Nasonex, astelin, and singulair, and an ENT referral was placed.'6 She was seen by ENT on
 11/1/05 for anosmia for five years. She was given a higher dose of prednisone, and an MRI
 brain was ordered due to anosmia.'7 This was done on 12/7/05 and was norma1.18 She was seen
 again in follow-up on 12/9/05 and reported no improvement in anosmia on a month-long

              Bean Supp. Medical Records00001-00002.
         11 Bean-Jeanne Bean-M001073. On intradermal testing, Mrs. Bean had a grade 4 reaction to the panels
containing Elm, Hackbeny, Mulberry, Willow, Poplar, Sycamore, Ash, Privet, Maple, Box Elder, and Dust Mite.
She had a grade 3 reaction to the panels which included Pecan, Hickory, Walnut, Cedar, Pine, Bermuda, Johnson,
Kentucky Blue, Meadow Fescue, Orchard, Cat, Altemaria, Helmi.nthosporium, Cladosporium, Aspergillus,
Penicillium, Fusarium, Rhizopus, Cur Maria, Pullularia, Mucor, Chaetomium, Botrytis, Geotrichum, Rhodotorula,
and Phoma. She had a gmde 2 reaction to the panels containing Birch, Tag Alder, Oak (Mix), Hazelnut, Beech,
Ragweed Mix, Marshelder, Cocklebur, Wonnwood, Mugwort, Sage, Lambs Quarter, Kochia, Russian Thistle,
Pigweed, Western Waterhemp. She had a grade 1 reaction to the panels containing dog, Epicoccum, Stemphyllium,
Monilia, Trichoderma, and Cephalosporitun. On skin prick testing, she had a positive skin prick test to Golden Rod
(grade 4), Dock (grade 3), Sorrel (grade 3), Dog Fennel (grade 3), dust mite (grade 3), American Cockroach (grade
3), German Cockroach (grade 3). She had no reaction to any of the molds which were included in the intradermal
panels during individualized skin prick testing
        12    Bean-Jeanne BeanM001067.
        13 Bean-Jeanne BeanM001065.

        14 Bean Supp. Medical Records00006-00007.

        15 BeanJeanne Bean-M001072.
        18 Bean-Jeanne    Bean-M001064.
         17 Bean-Jeanne Bean-M000711.
         78   BeanJeanne Bean-M000720.
    Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 5 of 55




prednisone taper. She was diagnosed with idiopathic anosmia at this visit.19 On 7/10/09, she
was seen by her primary care provider for sinus pressure, ear pressure, dizziness, and nausea.
She was treated for sinusitis with biasin. The documentation noted a previous episode in June
that was treated with augmentin.' She again saw her primary provider on 11/16/09 for
congestion, drainage, facial pressure, cough, fever, and chills. She was treated with
azithromycin for bronchitis.21 She was seen for sinus pain and treated for sinusitis with
augmentin on 1/7/10.22 'On 3/13/10, she presented with congestion, sinus pressure, and ear
pressure, and diagnosed with sinusitis and treated with azithromycin.23 She was seen on 6/3/10
for ear pain and sore throat and for not being able to hear well. At that time, she was given
azithromycin, Medrol, Sudafed, and Flonase.24 On 10/2/10, she was treated for acute sinusitis
with azithromycin after presenting with sore throat, sinus pain, sneezing, and headache.25 She
was again seen on 2/17/11 in the primary care clinic for sinus pressure, headache, and ear pain
and was diagnosed with eustachian tube dysfunction and treated with Flonase.26 On 4/7/11, she
was diagnosed with sinusitis and treated with augmentin and Medrol after presenting with sinus
and ear pressure and pain 27 All of these visits were prior to moving to Mississippi and living in
the home related to this Rule 35 examination.

While living in Mississippi, on 1/21/15, she was seen by her primary provider for left ear pain
for three days and sinus pressure for approximately three years. She was diagnosed with sinusitis
and given a betamethasone injection along with Claritin D and singulair. A CT sinus was ordered
at that time.28 This was done on 1/23/15 and was interpreted by a radiologist to show moderate
septal deviation rightward, and a small right maxillary sinus Haller cell with osteomeatal unit
narrowing on right.29 She was again seen on 7/28/15 for sinus pressure, along with other issues,
including anxiety and constipation. She was given azithromycin and saline sprays for sinusitis,
along with Xanax for anxiety and linzess for constipation.' On 10/22/15, she was seen by an
ENT in Ocean Springs, MS, and reported symptoms for ten years. She reported congestion,
postnasal drainage, cough, headache, sinus pain and pressure, and anosmia. She denied any
history of asthma or eczema but reported Meniere's disease and left ear pressure. She was
diagnosed with chronic pansinusitis, allergic rhinitis, and a deviated septum. They ordered
another CT sinus at that time.31 This was done on 10/27/15 and had septal deviation to the right,

        19 Bean-Jeanne Bean-M001081.

        20 Bean-Jeanne Bean-M000125.
        21
             Bean-Jeanne Bean-M000123-000124.
        22 Bean-Jeanne Bean-M000112-000113.
        23 Bean-Jeanne Bean-M000114-000115.
        24   BeanJeanne BeanM000122.
        25 Bean-Jeanne   Bean-M000116-000117.
        26 BeanJeanne Bean-M000120-000121.

        27   Bean-Jeanne Bean-M000118-000119.
        28   Bean Initial Disclosures 000532-000533.
        29 Bean Initial Disclosures 000543-000544.

        " Bean Inilial Disclosures 000435-000436.
        31   Bean-Jeanne Bean-M001024-001026.
    Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 6 of 55




and inferior turbinate hypertrophy with Haller cell according to the radiologist's interpretation.32
During her follow-up visit to discuss the CT sinus with the ENT, he mentioned narrowing of the
osteomeatal complex as well as the findings mentioned by the radiologist, and a plan for surgery
was made.33 Although the surgical record was not found in my review of medical records, at a
follow-up visit on 11/11/15, it was stated that she had surgery on 11/6/15.34 She was seen
several times for nasal endoscopic debridement after surgery, including on 11/18/15, 35
11/24/15,36 12/8/15,37 and 12/15/15.38 After moving back to Tennessee, she was again seen by
her primary provider on 3/16/17 for a routine visit and complained of nasal congestion, reflux
and nausea, and cough."

At our visit on June 6, 2019, she reported that while living in the home she developed lung
problems. She reported that she did not have any lung problems before living in the home, but
even after she moved out, the lung problems have continued. She stated that she predominantly
had shortness of breath, and she continues to have shortness of breath and chest tightness after
moving out. She stated that while living in the home she was on Symbicort routinely but now,
only as needed, which is about 1 time per week. She reported having a pulmonary function test
(PFT) done while living in the home and that she was told she had possible COPD. She told me
that she had smoked off and on for approximately 20 years but was never a heavy smoker, only
smoking 2-4 cigarettes per day. She stated that she quit completely 20 years ago. Review of
medical records indicate that she presented with cough as far back as a telephone consult visit on
10/8/01.4° On 3/8/06, she required admission to the hospital for a post-influenza pneumonia.41
On 4/10/11, while living in Tennessee, she was seen in an urgent care clinic for shortness of
breath. At that time, her chest Xray was normal 42 On 11/16/09, she reported cough, along with
rhinitis/sinusitis symptoms, and she was treated with azithromycin for bronchitis.43 She was
admitted to the hospital in May 2016, while in Tennessee, with severe and constant shortness of
breath and chest pressure for several days. During this admission, a cardiac evaluation was done,
including a treadmill stress test which showed lmm of ST depression and was called a positive
test.44 This was followed by a myocardial perfusion test, which showed no perfusion defects 4s

        32   Bean-Jeanne Bean-M001022-001023.
        33 BeanJeanne Bean-M001024-001026.

        34   Bean Initial Disclosures 000028.
        35 Bean Initial   Disclosures 000029.
        36 Bean Initial Disclosures 000030.
        37   Bean Initial Disclosures 000031.
        38 Bean Initial Disclosures 000032.
        39 Bean-Jeanne Bean-M000486-000490.
        4° Bean-Jeanne Bean-M001022-001067.
        47   Bean-Jeanne Bean-M00616-000617.
        42 BeanJeanne Bean-M000342-000343.

        43 Bean-Jeanne Bean-M000123-000124.

        44 Bean-Jeanne BeanM000174.

        45 Bean Initial Disclosures000085.
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 7 of 55




Also, during this admission, she had a chest Xray done, which showed chronic fibrocalcific
changes of the lungs but was otherwise normal per the radiologist's interpretation,46 and a CT
with PE protocol, which was negative for pulmonary emboli and was interpreted as norma1.47She
was seen on 5/18/16 by her primary care provider for shortness of breath for two weeks, fatigue,
and wheezing. A PFT was ordered, along with Ventolin. and Xanax.48 The PFT was done on
5/27/16 and per the puhnonologist's interpretation, had mild airway obstruction with no
reversibility, with a normal FEV1 but a loop contour suggesting mild airway obstruction; lung
volumes with moderate overinflation; a mild decrease in DLco. The pulmonologist's
interpretation was as follows, "the combination of obstruction and reduced diffusing capacity
and overinflation is most consistent with emphysema of at least a mild degree" She was seen
on 7/18/16 to discuss the PFT results, but she did not agree with the result showing emphysema.
It was noted that she had smoked for >20 years, and she was diagnosed with mild emphysema.5°
An alpha-l-antitrypsin genotype was sent, and this was normal with the MM genotype51 After
moving back to Tennessee, she was seen at a routine visit to establish care on 9/22/16 and
reported dyspnea and other respiratory abnormalities, but that her shortness of breath was better
since moving back to Tennessee. She was previously told that she had mild COPD, but she did
not believe that diagnosis.52 She was again seen on 3/16/17 for a routine visit and reported nasal
congestion, reflux and nausea, and cough. At this visit, the note reads under the review of
systems, "Positive for evaluation of cough 2016--? mild COPD; pt thinks this was due to mold
allergy in MS."53

She also reported during our medical interview that she has heartburn, weakness/fatigue, joint
pain and swelling, although these were not associated with living in the home. She stated,
however, that when living in the O'Donnell home, any health problem could have been
worsened. Review of medical records indicate she was seen for GERD as far back as a GI visit
on 11/8/06, while living in Termessee.54 As noted above, she was seen by a GI physician while
living in Mississippi in 10/2015.55 Her EGD revealed chronic gastritis, and her colonoscopy
showed sigmoid diverticuli and external hemorrhoids with melanosis coli seen on biopsy.56 After
moving back to Tennessee, she reported continued reflux and nausea on 3/16/17.57 Regarding
weakness and fatigue, there was a mention of fatigue at a visit on 10/19/15, when she was seen


        46 Bean Initial   Disclosures000189.
        ' Bean Initial Disclosures000190.
        48   Bean Initial Disclosures000273.
        49 Bean Initial   Disclosures000586-000588.
        50 Bean Initial Disclosures000227-000228.

        51 Bean Initial Disclosures000230.
        52   Bean-Jeanne Bean-M00491-000493.
        53 Bean-Jeanne Bean-M000486-000490.

        54 Bean-Jeanne Bean-M000579-000580.

        55 Bean-Jeanne Bean-M000035-000037.

        56 Bean-Jeanne Bean-M000051-000054.

        57   Bean-Jeanne Bean-M000486-000490.
    Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 8 of 55




for depression symptoms for two months, anxiety and worry, and emotional stress and fatigue.
She was started on Zoloft at that time?' (Bean Initial Disclosures 382-383) Again, fatigue was
mentioned on 5/18/16 when she presented with shortness of breath for two weeks, fatigue, and
wheezing, and a PFT was ordered, along with Ventolin and Xanax. Different forms of joint pain
were mentioned at clinic visits. She was admitted to the hospital while living in Tennessee in
January 199859 for a lumbar herniated disc with ra.dict,ilopathy requiring surgery on 1/24/98.60
She had an urgent care visit on 9/3/09 for neck pain with ra,diculopathy61 and in 2011, had
several physical therapy visits for cervical issues.62 On 4/14/17, she was seen in the emergency
room for hip pain for one month and diagnosed with sciatica.63 All of these visits were while
living in Tennessee.

Assessment

In my opinion, Mrs. Bean reported certain symptoms of rhinitis, including nasal congestion and
sneezing. She also reported ocular pruritis. She has been seen by an allergist/immunologist and
takes medications for these symptoms. However, Mrs. Bean's symptoms were present well
before moving into the home in July 2014. Her issues with these symptoms date as far back as
2001 in the reviewed medical records. She was seen by an allergist while living in Tennessee.
Her symptoms also persisted well past moving out of the home in August 2016. She also
reported a new onset of headaches while living in the home; however, she was seen for
headaches as far back as 2001.

Furthermore, while Mrs. Bean's allergy testing from 2001 did demonstrate sensitivity to molds,
she was also allergic to various pollens, dust mites, cockroach, and cat dander. One cannot say to
a reasonable degree of medical certainty that her symptoms were related to mold exposure, as
there are other allergens to consider. Dust mite prevalence is also increased in areas of higher
humidity, like the Mississippi Gulf Coast, although dust mites are not visible to the naked eye.
They had carpet in the upstairs of the home, which increases exposure to dust mites. Again, she
was allergic to numerous aeroallergens, including dust mites, as well as cockroach; tree, grass,
and weed pollens; and pet dander. Also, outdoor pollens can be brought inside the home as well,
particularly during peak pollen seasons, essentially creating indoor exposures as well. Also, there
was no test done in the home to demonstrate what, if any mold, was present inside the home, or
if any mold that may have been present in the home are ones that Mrs. Bean is sensitized to. As
there was no testing, there is no information demonstrating the molds that were present outdoors
as compared to any that may have been indoors. Typically, people are exposed to mold on a
routine basis, as molds are ubiquitous in nature and would have been present right outside the
O'Donnell home. Her multiple sensitivities on allergy testing further supports that one cannot



        58 Bean Initial Disclosures000273-000274.

        59 Bean-Jeanne Bean-M000899.

        6° Bean-Jeanne Bean-M000910-000911.
        61   Bean-Jeanne Bean-M000460-000468.
        62   Bean-Jeanne Bean-M000318-000334.
        63 Bean-Jeanne Bean-M000155-000165.
    Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 9 of 55




say with any degree of medical certainty that her symptoms were a result of mold exposure in the
O'Donnell home.

Mrs. Bean also reported lung problems developing after she moved into the home. She reported
these issues as new while living in the home. However, she had complained of cough as far back
as 2001 and shortness of breath as far back as 2011, well before moving into the O'Donnell
home in June 2014. When she was seen, while living in Mississippi, for shortness of breath and
wheeze, she had a PFT ordered. This PFT was interpreted by a pulmonol4st as being
consistent with mild emphysema. She had been a smoker for >20 years, and this finding is
consistent with this type of smoking history. In short, there is no way to say to a reasonable
degree of medical certainty that her pulmonary symptoms were related to mold exposure in her
home while living in Mississippi, as her PFT was consistent with damage done by her years of
smoking. Therefore, in my opinion, to a reasonable degree of medical certainty, these symptoms
were not caused by exposure to mold in the Kmiec home.

Furthermore, there is no link between mold allergen sensitivities and GERD. Her EGD
demonstrated chronic gastritis, and there is no medical link between chronic gastritis and mold
allergy. Likewise, there is no link between mold allergen sensitivities and joint pain or swelling.
In my opinion, these conditions were not caused or worsened in any way due to mold sensitivity.

In conclusion, to a reasonable degree of medical certainty, none of Jeanne Bean's medical issues
were caused or worsened by exposure to mold in her O'Donnell home. In addition, I do not
believe any of Mrs. Bean's prior or ongoing medical treatments are attributable to mold exposure
in her Keesler Air Force Base home.

All of the opinions that I express in this report are held to .a reasonable degree of medical
certainty. The opinions are based on medical records and materials I reviewed regarding Mrs.
Bean, as well as a clinical interview and exam that I conducted with Mrs. Bean personally. The
opinions are also based on my education, training, and experience.

Attached to this report is a medical summary of our clinic visit, as well as the findings on my
physical exam. This is Exhibit 2. Attached as Exhibit 3 is her initial skin testing done in 2001.64
Repeat testing done in August 2005 is attached as Exhibit 4.65 The MRI brain from 12/2005 is
attached as Exhibit 5.66 The CT sinus from 1/2015 is attached as Exhibit 567 and from 10/2015 as
Exhibit 6.68 The CT PE protocol obtained during her hospital admission in May 2016 is attached
as Exhibit 7.69 Finally, her PFT is attached as Exhibit 8.70



        64 Bean-Jeanne Bean-M001073

        65 Bean-Jeanne Bean-M001072.
        66 Bean-Jeanne Bean-M000720.

        67 Bean Initial Disclosures 000543-000544.

        68 Bean-Jeanne Bean-M001022-001023.

        69 Bean Initial Disclosures000190.
        70 Bean Initial Disclosures000586-000588.
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 10 of 55




I reserve the right to amend this report upon receipt of additional information.



Chelle P. Wilhelm, M.D.
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 11 of 55




                                  Curriculum Vitae
                                Chelle P. Wilhelm, M.D.
                                154 Rolling Meadows Road
                                   Ridgeland, MS 39157
                                       601-917-0940
                                chellepwilhelm@gmail.com



Employment:
     Mississippi Asthma and Allergy Clinic, P.A.                     2017-current
     1513 Lakeland Drive, Suite 101
     Jackson, MS 39216
     601-354-4836

      University of Mississippi Medical Center                        2015-2017
      Assistant Professor of Medicine and Pediatrics
      Department of Medicine
      Division of Clinical Immunology and Allergy
      601-815-1078

Language Proficiency: English

Education:
      2003-2007     Doctor of Medicine
                    University of Mississippi Medical Center School of Medicine
                    Jackson, MS
      1999-2003     B.S. Microbiology, Summa Cum Laude
                    Mississippi State University
                    Starkville, MS

Post-Doctoral Training:
      2013-2015     Clinical Immunology and Allergy Fellowship
                    University of Mississippi Medical Center
                    Jackson, MS
      2011-2013     Pulmonary Medicine Fellowship
                    University of Mississippi Medical Center
                    Jackson, MS
      2010-2011     Chief Internal Medicine Resident
                    University of Mississippi Medical Center
                    Jackson, MS
      2007-2010     Internal Medicine Internship and Residency
                    University of Mississippi Medical Center
                    Jackson, MS
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 12 of 55



Licensure:
      2016           American Board of Allergy and Immunology
                     Recertify: 2026
       2013          American Board of Pulmonary Medicine
                     Recertify: 2023
       2010          American Board of Internal Medicine
                     Recertify: 2020
       2009          Mississippi State Medical Licensure- Expires 6/30/19


Recognitions/Honors/Awards:
      2007         James E. Griffith Pulmonary Award
      2000-2001    Mississippi State University Honors Award
      1999-2003    Mississippi State University President’s Scholar

Other Professional Appointments and Activities:
      2013-2014     American College of Physicians Fellowship Council
                    University of Mississippi Medical Center
                    Jackson, MS
      2013-2014     Introduction to Clinical Medicine Preceptor- second year medical students
                    University of Mississippi Medical Center
                    Jackson, MS
      2009-2011     Introduction to Clinical Medicine Preceptor- second year medical students
                    University of Mississippi Medical Center
                    Jackson, MS
      2009          Co-Leader of Introduction to Clinical Medicine “Fridays at the Bedside”
                    for introduction of second year medical students to patient care
                    University of Mississippi Medical Center
                    Jackson, MS
      2009          Residency Improvement Council
                    University of Mississippi Medical Center
                    Jackson, MS
      2007-2011     American College of Physicians Resident Council
                    University of Mississippi Center
                    Jackson, MS

Professional Committees:
       2016-2017   Ethics Advisory Committee
                   Chaired by: Kathy Gregg, MD
                   University of Mississippi Medical Center
                   Jackson, MS
       2015-2016   Program Evaluation Committee- Allergy/Immunology Program
                   University of Mississippi Medical Center
                   Jackson, MS
       2011-2015   Resident Review Committee
                   University of Mississippi Medical Center
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 13 of 55



                     Jackson, MS



Society Memberships:
       2015-current Mississippi Society of Asthma, Allergy, and Immunology
       2015-current Mississippi State Medical Association (MSMA)
       2013-current American College of Allergy, Asthma, and Immunology (ACAAI)
       2013-current American Academy of Allergy, Asthma, and Immunology (AAAAI)
       2010-current American College of Chest Physicians (ACCP)
       2010-2016    American Thoracic Society (ATS)

Clinical Research:
       2013-2017     A Randomized, Double-blind, Placebo-controlled Study to Evaluate the
                     Safety and Efficacy of Brodalumab in Subjects with Inadequately
                     Controlled Asthma and High Bronchodilator Reversibility. Amgen. Sub-
                     investigator; Primary investigator- Dr. Gailen Marshall.
      2013-2017      A 26 Week, Randomized, Double-blind, Parallel-group, Active
                     Controlled, Multicenter, Multinational Safety Study Evaluating the Risk of
                     Serious Asthma-related Events During Treatment with Symbicort, a Fixed
                     Combination of Inhaled Corticosteroids (ICS) (Budesonide) and a Long
                     Acting Beta-agonist (LABA) (Formoterol) as Compared to Treatment with
                     ICS (Budesonide) Alone in Adult and Adolescent (>12 years of Age)
                     Patients with Asthma. AstraZeneca. Sub-investigator; Primary
                     investigator- Dr. Gailen Marshall

External Peer Reviewer of Evidence-Based Medicine:
      2015-current Reviewer for Annals of Allergy, Asthma, and Immunology

Publications:
Peer-Reviewed
       Wilhelm CP, Chipps BE. Bronchial Thermoplasty: A Review of the Evidence. Ann
       Allergy Asthma Immunol. 2016;116:92-98.

      Wilhelm CP, deShazo RD, Tamanna S, Ullah MI, Skipworth LB. The Nose, Upper
      Airway, and Obstructive Sleep Apnea. Ann Allergy Asthma Immunol. 2015;115(2):96-
      102.

      Pope CR, Wilhelm AM, Marshall GD. Psychological Stress Interventions and Asthma:
      Therapeutic Considerations. JCOM. 2014;21:570-76.
      Tamanna S, Ullah MI, Pope CR, Holloman G, Koch CA. Quetiapine-induced Sleep-
      related Eating Disorder-like Behavior. A Case Series. J Med Case Rep. 2012;6:380.

Book Chapter
      Pope CR, deShazo RD. “Age- Co-Morbid and Co-Existing.” Asthma, Comorbidities, Co-
      Existing Conditions, and Differential Diagnosis. Oxford University Press; 2014.
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 14 of 55




Abstracts/Presentations:
      Pulmonary Infiltrates with Eosinophilia in a 7-Week Old Infant. Pope CR, Hall AG,
      Dave N, Yates AB. Poster presentation at American College of Allergy, Asthma, and
      Immunology Annual Meeting. Baltimore, MD 2013

      A Case of Excessive Kerley Lines. Oral Presentation of patient with Erdheim Chester
      Disease. Tri-State Pulmonary Conference. New Orleans, LA 2012.

University Teaching Conferences:
      Allergic Bronchopulmonary Aspergillosis for Pulmonary Fellows- April 12, 2017

      Interstitial Lung Disease for Allergy/Immunology Fellows- March 17, 2017

      Asthma Guidelines for Internal Medicine Residents- August 18, 2016

      Rhinoscopy Instruction and Demonstration for Allergy/Immunology Faculty, Fellows,
      and Nursing staff- June 10, 2016

      Wegener Granulomatosis for Allergy/Immunology Fellows- May 20, 2016

      Pulmonary Function Testing Interpretation for Allergy/Immunology Fellows- January 29,
      2016; August 25, 2016

      Chronic Obstructive Pulmonary Disease (COPD) for Allergy/Immunology Fellows-
      November 13, 2015

      Asthma Guidelines for Family Medicine Residents- December 3, 2015

Regional Teaching Conferences:
      Assessment, Diagnosis, and Monitoring for Asthma- American Lung Association Asthma
      Educators Institute- Jackson, MS, April 19, 2017

      Asthma Update for Primary Care Physician- Hazelhurst, MS, October 17, 2016


Community Activities:
    American Lung Association, Board Member 2017- current
              Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19
[History and Physical] [Jeanne Bean] [327547]
                                                                         Page 15 of 55
                                                                   [Date Printed:7/5/2019]                           Page 1 of



                                                  History and Physical
 Patient Name:           Jeanne Bean                      Create Date:           June 30, 2019
 Patient ID:             327547
 Sex:                    Female
 Birthdate:


Chief Complaint
  Rule 35 Examination

History Of Present Illness
  Patient presents for the Rule 35 examination.

  She brought with her her previous allergy notes and skin testing. These were the same that were in the provided
  medical records and had already been reviewed.

  She reported that she has a PMH of Graves disease, now with hypothyroidism after thyroidectomy. She takes a
  thyroid pill for this. Also, she has HTN and takes 2 blood pressure pills, but she was not sure what these were. She
  also reported GERD and takes nexium for this. She also is on a cholesterol pill.

  She reported nasal congestion, sneezing, and itching of the eyes and some vision loss. She reported that her
  symptoms are year round. She stated that these symptoms had improved slightly since she had sinus surgery in
  2015. She reported that she does not have a sense of smell and her sense of taste is also decreased. She stated
  that all of these symptoms worsened while she was living in the home related to this Rule 35 examination, and they
  decreased after they moved out of the home (back to her baseline). She stated that she is taking singulair and
  flonase daily and using antihistamines only PRN. She also reported that she developed headaches while living in the
  home, and she really did not have this issue prior. She reported that she was allergy tested and was positive to
  numerous things. She stated that the testing was in the records she gave to me at the visit.

   She reported that she did not have any lung problems prior to living in the home, but while living there, she
   developed issues with SOB. She stated that she still has SOB and tightness in her chest despite moving out. She
   reported that she had a PFT done while in the home, and this showed possible COPD. She was on symbicort
   routinely while living in the home, but since moving out, only uses it PRN, which is about 1 time/week.

   She also reported that she has heartburn, weakness/fatigue, joint swelling and pain, although these were not
   associated with living in the home. She stated, however, that really when living in that situation, any health
   problem could have been worsened.

   She smoked off and on for about 20 years, about 2-4 cigarettes/day. She reported that she quit 20 years ago. She
   drinks wine or beer occasionally. She reported that they do have a poodle in the home and had it while living in the
   home related to this Rule 35 examination. This home did have carpeting upstairs. The home they live in now only
   has carpet in the bedrooms.

 Past Medical History_
    Disease Name                                      Date Onset         Notes
    GERD
    Hypertension
    Thyroid disease


 Past SurigicM History
    Procedure Name                                    Date               Notes
    Back surgery
    Cholecystectomy
    Colon surgery
             Case 1:18-cv-00393-HSO-JCG
[History and Physical]                        Document 128-21 Filed 08/21/19  Page 16 of 55
                       [Jeanne Bean] [327547]                           [Date Printed:7/5/2019] Page 2 of


  Sinus Surgery
  Thyroidectomy


Medication List
  Reviewed None Changed


Allergy List
   Allergen Name                            Date           Reaction       Notes
   NO KNOWN DRUG ALLERGIES
   No Known Food Allergies


 Family Medical History
   Reviewed None Changed


Sociai History.
   Finding         Status         Start/Stop    Quantity         Notes
   Alcohol                           --/--                       occasional wine or beer
   Carpet                            --/--
   Former smoker                     --/—                        quit about 20 years ago, smoked off and on
                                                                 for 20 years, approx 2-4 cig/day
   Indoor Pets                                                   --



 Review of Systems
       Constitutional
            o Denies : fever, night sweats
       Eyes
            o Admits : See HPI
       RENT
            o Admits : See HPI
       Breasts
            o Denies : tenderness
       Cardiovascular
            o Denies : chest pain, tachycardia, irregular heart beats
       Respiratory
            o Admits : See HPI
       Gastrointestinal
            o Admits : See HPI
       Genitourinary
            o Denies : urinary retention, dysuria, frequency
       Integument
            o Denies : rash, eczema
       Neurologic
            o Denies : headaches, migraine headaches
       Musculoskeletal
            c Admits : See HPI
       Endocrine
            o Denies : inappropriate weight gain, inappropriate weight loss
       Psychiatric
            o Denies : anxiety, depression
       Heme-Lymph
            o Denies lymph node enlargement or tenderness, recurrent fevers, easy bleeding, easy bruising
        Allergic-Immunologic
            o Denies : recurrent infections, unusual infections
[History and Case  1:18-cv-00393-HSO-JCG
             Physical] [Jeanne Bean] [327547] Document 128-21 Filed 08/21/19
                                                                         [DatePage  17 of 55 Page 3 of
                                                                              Printed:7/5/2019]


       All Others Negative

Vitals
                                                                                                               BM'
           Tim       OP       PlyiMoo •r        1:..g   Cuff Sit           izR 'Taw (F)                        kg/nr Witt m2 02 S:Itt

 06/30/2019 02:50 PM 131/84   Sitting                              67 -R       98.5       1321bs 0oz 5' 2"     24.14   .1.62   100 %



Physical examination
       Constitutional
          o Appearance : well nourished, alert, in no acute distress
       Eyes
          o Conj, Sclera, Lids : conjunctiva normal, sclera white without injection, eyelid appearance normal
          o Pupils and Irises : pupils equal, round, reactive to light
       KENT
          o Head : normocephalic
          o Ears - External : external ears within normal limits
          o Ears - Otoscopic : tympanic membranes intact without erythema, external auditory canals clear
          o Ears - Hearing : hearing intact bilaterally
          o Nose : external nose normal appearance, nares patent, nasal mucosa pink, septum midline, turbinates benign           and
             no masses; no drainage
           o Mouth and Lips : oral mucosa pink and moist, lip appearance normal
           o Oropharynx : oropharynx clear without erythema or exudates, tonsils benign
       Neck
          o Neck : normal size
       Chest
          o Respiratory Effort : breathing unlabored, no retractions or accessory muscle use
          o Auscultation : breath sounds clear bilaterally
       Cardiovascular
          o Auscultation : regular rate, normal rhythm, no murmurs present
          o Peripheral circulation : without edema, cyanosis
       Psychiatric
          o Judgement, insight : judgement and insight intact
          o Orientation : oriented to person,place and time
          o Mood and affect : normal affect
       Musculoskeletal
           o Digits and Nails : no clubbing, cyanosis, deformities or edema present, normal appearing        nails, no deformities
              present
       Skin
           o Inspection : no rashes present, no     lesions present
           o Palpation : no palpable rashes




 Electronically Signed by: Chelle   Wilhelm, MD -Author on July 5, 2019 01:43:53 PM
        Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 18 of 55




0 Robert M. Overholt, M.D.                            The Allergy, Asthma, and Sinus Center                                                                     Ty L. Prince, M.D. g
0 Michael A. Springer, M.D.                                                                                                                                 R. David Ponder, M.D.
                                                             Inhalant Skin Test Form                                                                       David L. Gossage, M.D. 0

Patient Name                          aka,                                                           Chart #        8300q                                    Date          Ci- IP -0)
                                                                                                           Skin Test
Epicutaneous #                                    Intracutaneous #              I6                          Device                                                        Nrs. Int. t 4
                                   Epicutaneous                   Intracutaneous,                                                         Epicutaneous                  intracutaneous _.
                                   wheal flare                    wheal flare Wr;ii                                                       wheal flare                   wheal flare
                                                                              'X"
A 1. Saline                                                                                               J 1. Plaintain
  2. Histamine                          5    /    15                                                        2. Golden Rod                     -5' LE.,_                              II
                                                                                                            3. Dock                                    5
B 1. Elm                                                                                                    4. Sorrel                            /     5
  2. Hackberry                                                                                              5. Dog Fennel                     r7 /
  3. Mulberry
  4. Willow                                                                                               K 1. D,1. (Dust Mite)                    I                         /                  .1,
                                                                                                            2, D. p. (Dust Mite)               5I                                         .,,    p.
  5. Poplar
                                                                                                            3. Amer. Cockroach            -8 13 tO
C 1. Birch                                                                                                  4. German Cockroach              :'kAL) _
  2. Tag Alder                                                                                              6. Cat                              .1                                          Gat
  3, Oak (Mix)                                                                                              5, Dog                                                                         bog
  4. Hazelnut
  5. Beech                                                                                                 L 1, Alternarla                         /                                ''''
                                                                                                                                                                                      Pi itle,M1
                                                                                                             2. Helminthosporlum                   /
   1. Pecan                                                                                                  3. Ciadosporium                       /
   2. Hickory                                                                                                4. AspergIllus                        /
   3, Walnut                                                                                                 5. Penloillium                       _I
   4, Cedar
   5, Pine                                                                                                 M 1. Fusarlum
                                                                                                             2. Rhizopus
E 1, Sycamore                                                                                                3. Ourvularla
  2, Ash                                                                                                     4. Pulluiaria
  3. Privet                                                                                                  5. Mucor
  4. Maple
  5. Box Elder                                                                                              N 1. Epicoccum                                                                  M3
                                                                                                              2. Stemphyllurn
F 1. Bermuda                              /                                                                   3. Monika
  2. Johnson                              /                                                                   4. Trichoderma
  3. Kentucky Blue                   ._   /                                                                   5. Cephalosporium
  4. Meadow Fescue                        /                  '2
  5. Orchard                          ___./                                                                 0 1, Chaetomium
                                                                                                              2, Botrytis
 G 1. Perennial Rye                                                                                           3, Geotrichum
   2. Redtop                                                                                                  4. Rhodotorula
   3. Sweet Vernal                                                                                            5. Phoma
   4. Timothy
                                                                                                            Miscellaneous
 H 1. Ragweed Mix
   2. Marsheider
   3. Cocklebur
   4, Wormwood
   5. Mugwort Sage                                                                                                                                     1

 I 1, Lambs Quarter
   2. Kochia
   3. Russian Thistle
   4. Pigweed
   5. Western Waterhemp                                                                                                                                         iikt4
 Kay:                                                              Criteria for EplotriatteoUS                               Criteria for Intracutaneous
 Tasting material from Eimer Labs                                  0    reaction rro dilferent from glyearosallne            0    reaction no different kern glyoorosallne
 Test Interpreted by Minaret below methods:                        I+ wheal 4 3mm              erytheMie 4 21mm              if   Whni < 5mm            erylharnia <10mm
 1. wheel diameter OM)/ erythemie diameter (mm)                    2+ wheat > Smin             arythemlak2iMm                2+   wheal 5-10mm          arythemiazlOrnm
 2, semlquanIllative skin teat grading system as indicated         3+ wheal k arnin            any erythemia                 3+   wheel    11-15mm      arythemial  20mm
                                                                   4+ wheal with pseudOprids any a fythernla                 4+   wheal z 15mM or any pseadopods erythamia 3.30mm       Fens INT
                                                                                                                                                                                    Ree4oi4/2B/00.




                                                                                                                                                Bean-Jeanne Bean-M 001073
        Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 19 of 55




                                                                                                                                                               Ty L. Prince, M.D.
El Robert M. Overholt, M.D.                            The Allergy, Asthma, and Sinus Center                                                               R. David Ponder, M.D. (7:3
CI Michael A. Springer, M.D.                                  Inhalant Skin Test Form                                                                     David L. Gossage, M.D. El
❑J.D.Fleenor, M.D.
                                                                                                                                                            Paul M. garter,
Patient Name )Q_('i                     ,N)„, 'Ip„Ckp                                                Chart #          .3DD                                  Date               b
Eplcutaneous #              '71     Epleuteneaus
                                                  Intracutaneous #
                                                      IntrEtoutaneous
                                                                                                          Skin Test
                                                                                                           Device            ((Lir
                                                                                                                                          Epicutaneous
                                                                                                                                                                          Nrs. Int.
                                                                                                                                                                       Intracutaneou
                                    wheal flare grade wheal flare                                                                         wheal flare                  wheal flare grade

A 1. Saline                                             4,        -I                                      J 1. Plaintain                                                                      N3
  2. Histamine                                                                                              2, Golden Rod
                                                                                                            G. Dock
B 1, Elm                                                 6 -                                                4. Sorrel
  2. Hackberry                                /            or                                               5. Dog Fennel
  3. Mulberry                                 /          4,
  4. Willow                                   /          IAA                                              K 1. D, f. (Dust Mite)                                                               DJ,
  5. Poplar                                   /                                                             2. D. p. (Dust Mite)                                                               D.p
                                                                                                            3. Amer. Cockroach                                                                 A Cr.
C 1. Stroh                                               d                                                  4. German Cockroach                                                                a Cr.
  2. Tag Alder                                                                                              5. Cat                                                                            .Dat
  3. Oak (Mix)                                                                                              6. Dog                                                                             Dog
  4. Hazelnut                                 1
  5. Beech                                                   ww                                           L 1. Alternaria                                                                      N1
                                                                                                            2. Helminthosporlurn
D 1. Pecan                                                                                                  3. Cladosporium
  2. Hickory                                                                                                4. Aspergillus
  3. Walnut                                                                                                 5, Penicillium
  4. Cedar
  5. Pine                                                                                                 M 1. Fusarlum
                                                                                                            2. Rhizopus
E 1. Sycamore                                                                                               3. Curvularia
  2, Ash                                                                                                    4. Pullularia
  3. Privet                                                                                                 5. Mucor
  4. Maple
  5. Box Elder                                                                                             N 1. Epicoccum
                                                                                                             2. stemphyllum
F 1. Bermuda                                                                                                 3. Monilia
  2. Johnson                                                                                                 4. TrIchoderma
  3. Kentucky Blue                                                                                           5. Cephalosporium
  4. Meadow Fescue
  6. Orchard                                                                                               0 1. Chaetomium                                                                      M4
                                                                                                             2. Elotrytis
 G 1. Perennial Rye                                                                                          3. Geotrichum
   2. Rcdtop                                                                                                 4. Rhodotorula
   3. Sweet Vernal                                                                                           5. Phoma
   4. Timothy
                                                                                                           Miscellaneous
 H 1. Ragweed Mix                                            6-
   2. Marshelder
   3. Cocklebur
   4. Wormwood
   5, Mugwort Sage

 I 1. Lambs Quarter     ______/                                    -1
   2. Kochia            ______/                              t
   3. Russian Thistle   .______/
   4. Pigweed                   /
   5. Western Waterhemp       /

 Key:                                                              Criteria for Eptcuteneoue                                Criteria for IntraoutaneOtle
 Testing material from Greer Labs                                  0    reaction no different from glycerosellne            0    reaction no claimant from alycerosallne
 Test interpreted by ebbed below methods:                          1+ wheel < tram            erythema < 21mm               1+ wheal < Cram           erythema < ltartni
 1.     wheal diameter (met) i erythema diameter (mm)              2+ wheat < 3mm             erythema a 21mm               2+ wheal 5-10mm erythema a 10min
 2. semlquentitslive skin lest grading system as indicated         3+ wheal_ arnm             any erythema                  3+ wheel 11.15mm erythema a 20mm
                                                                   4+ wheel With pseudeeeds any erythema                    4+ wheel 415111.Mor any psautiopcais erythema 2.30fern         Fohn EST
                                                                                                                                                                                      Retired 1d211/01




                                                                                                                                                 Bean-Jeanne Bean-M 001072
Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 20 of 55




                 The University of Tennennee Memorial Honpital
                     1924 Alcoa Hwy. Knoxville, TN 37920
                                 (865) 544-9060
                         Radiology Consultation Report


   REAR, JEANNE F                                LonaHon: or MR' SCAN
              4R,    0349299                         Sex: Female
                                                      Age: 45 years
    Attending Dr.: OVerholt                    Account    03452990009
   (otolaryngology), Samuel

   consulting Dr.:   N/A
                           Accession f:   MI-XX-XXXXXXX




   Radiology Report:                                       Ordering MD:
   MR/ Drain & Stem With & Without        12/07/OS         Overholt
   Contrast                                14:00:00         (Otolaryngology),
                                                            Samuel M



   Results
   Indication: Loss of sMoll.

   Technique: Contrast MR brain using skullbase protocol.

   Findings: No abnormal contrast enhancement or manaea are identified. No
   mass-effect or midline shift. The metacarpal white matter, ventricles, and
   cisterns are normal. Diffusion weighted images axe normal. Physiologic,
   flow-voids are grossly unremarkable. Craniocervical junction is normal,
   Paranasal sinuses and mastoid air cells are clear.

   Improssion:

   No abnormalities identified,

   Authenticated By: 0ACOD, PRADEEP                       12/08/2005 1:52 pm
   Resident: Smith, (Resident) Catherine M

  '**FINAL REPORT** This exam and report have been reviewed by an attending
   physician. '




   BEAN, JEANNE F                                                    Page 1 of 1




                                PRINTED BY: CRAMER
                                DATE    2/10/2019




                                                                                Bean-Jeanne Bean-M 000720
       Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 21 of 55


Patient Name: Bean, Jeanne Faye
Date of Birth: 2/13/1960                                                                                                                   MRN: 0000700630
                                                                                                                                            FIN: 2000109956
                                                                     • Auth (Verified)




           CT Sinus wlo Contrast                                                 Bean, Jeanne Faye - 00 0700630
           * Final Report




                                                           * Final Report*
           Reason For Exam
           Sinusitis, acute

           Report
           CT SINUS WITHOUT CONTRAST, 1/23/2015 8:44 AM:

           CLINICAL INFORMATION: Sinusitis. Ear infection.

           COMPARISON: None

           FINDINGS:

           Moderate severity nonuniform nasal septa, deviation predominantly rightward. No paranasal sinus fluid or ap eciable
           mucosal thickening. No abnormal turbulent pneumatization. Small right maxillary sinus Haller cell with nano Mg of the right
           infundibulum of the ostiomeatal unit. Multiple dental implants are noted in the maxilla. Globes and bony orbit are
           symmetric.

           IMPRESSION:

           MODERATE SEVERITY NONUNIFORM NASAL SERIAL DEVIATION.

           RIGHT MAXILLARY SINUS HILAR CELL WITH RIGHT OSTIOMEATAL UNIT INFUNDIBULAR N                                   0 'NCI.

           Signature Line
           **cf. Final ****.

           Dictated by: Lawson, Eric D MD
           Dictated DT/TM: 0 I/23/2015 8:55 am
           Signed by; Lawson, Eric D MD

           Result type:               CT Sinus w/o Contrast
           Result date:               January 23, 2015 08:55 CST
           Result Status:             Auth (Verified)
           Result title:              CT Sinus w/o Contrast
           Performed by:              Lawson, Eric 0 MD on January 23, 2015 08:55 CST
           Verified by:               Lawson, Eric D MD on January 23, 2015 11:14 CST
           Encounter info:            2000541722, DC at Cedar Lek, Outpatient 01/23/15 - 01/23/15




            Printed by:      Stokes, Angela A LPN                                                                         Page 1 of 2
            Printed on:      01/27/15 14:26 CST                                                                           (Continued)




                                                                                                                                 Bean Initial Disclosures 000543
       Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 22 of 55


Patient Name: Bean, Jeanne Faye                                                                                                  MRN: 0000700630
Date of Birth: 2/13/1960                                                                                                          FIN: 2000109956

                                                                 * Auth (Verified)




          CT Sinus w/o Contrast                                             Bean, Jeanne Faye - 0Ot 0700630
            Final Report •




           Signed (Electronic Signature): 01/23/2015 11:14 am



           Report
           This document has an image

           Completed Action List:
           * Order by Thomas, Carricka NP on January 21, 2015 14;30 CST
           * Perform by Callaway, Janice on January 23, 2015 05:55 CST
           * VERIFY by Lawson, Eric D MD on January 23, 2015 11:14 CSTRequested on January 23, 2015 09:19 CST
           * Endorse by Thomas, Carricka NP on January 27, 2015 08:13 CST




           Result type;              CT Sinus wlo Contrast
           Result date:              January 23, 2015 08:55 CST
           Result status:            Auth (Verified)
           Result title:             CT Sinus w/o Contrast
           Performed by;             Lawson, Eric 0 MD on January 23, 2015 08:55 CST
           Verified by:              Lawson, Eric D MD on January 23, 201511:14 CST
           Encounter info:           2000541722, DC at Cedar Lak, Outpatient, 01/23/15 - 01123/15




           Printed by:       Stokes, Angela A LPN                                                                Page 2 of 2
           Printed on:       01127/15 14:26 CST                                                                 nd of Report)




                                                                                                                        Bean Initial Disclosures 000544
 Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 23 of 55

UFAX.NET                       3/28/2019 11:12:33 AM       PAGE      9/021       Fax Server




     Bay Area ENT, PLLC
     1137 Ocean Springs Road
     1720A Medical Park Drive, Ste 100
     Biloxi, MS 39532
     Phone: 228-392-9090, 228-875-8291
     Fax: 877-504-3044
                                         CT ROUTINE SINUS


     Patient ID: 41787-1-BAENT
     Patient: JEANNE BEAN
     DOB:
     Gender: F
     Date of examination: 10/27/2015
     History: Chronic Sinusitis

     Comparison: NONE

     Technique: Images acquired utilizing Carestrem CS9300 cone beam computed tomography.
     Images reformatted using the eFilm workstation.

     Findings:


     Septum/Nasal Cavity
     Septal deviation to the right. Nasal septum without obvious perforation.
     Turbinates
     Middle turbinates without concha bullosa. Middle turbinates without paradoxical curvature.
     Middle turbinates without evidence of previous surgery. Bilateral inferior turbinates with
     hypertrophy. Inferior turbinates without evidence of previous surgery.
     Osteomeatal Complexes
     Bilateral osteomeatal complex do not appear compromised. No defect in medial maxillary wall is
     noted. Haller cell.
     Maxillary Sinuses
     Maxillary sinus without mucosal thickening.
     Frontal Sinuses
     Frontal sinuses without mucosal thickening. Bilateral frontal sinus outflow tracts are normal.
     Ethmoid Sinus Complex
     Bilateral anterior ethmoid cells without mucosal thickening. Posterior ethmoid cells without
     mucosal thickening.
     1137 Ocean Springs Road
     1720A Medical Park Drive, Ste 100
     Biloxi, MS 39532
     Phone: 228-392-9090, 228-875-8291
     Fax: 877-5043044




                                                                             Bean-Jeanne Bean-M 001022
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 24 of 55

UFAX,NET                     3/28/2019 11:12:33 AM              PAGE     10/021          Fax Server




     JEANNE BEAN                                                                             10/27/2015

     Sphenoid Sinuses
     Sphenoid sinuses without mucosal thickening.
     Fovea Ethrnoidalis
     Fovea ethmoidalis in normal position.

     IMPRESSION:

     Septal deviation to the right, inferior turbinate hypertrophy and Haller cell.


     Thank you for the opportunity to assist you in the evaluation of your patient. Your expression of
     confidence is sincerely appreciated.




     Bernard A. Landry, MD, FACR
     Electronically verified: 10/30/2015 07:23




     Page 2 of 2




                                                                                      Bean-Jeanne Bean-M 001023
     Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 25 of 55



 OneContent: Generated By BM1-11rneesmith




                                               BLOUNT MEMORIAL HOSPITAL
                                                       MARYVILLE, TN

                                                  RADIOLOGY REPORT

              MR#: 000452493                                          Account#: 8898741
              NAME: BEAN, JEANNE                                      DOB:
              Location: 450426D                                       Admit Date: 5/13/2016
              Ordering Provider: THOMPSON, HEATHER
              ACCESSION#: 1560406                                     ORDER#: 00157668126
              EXAM: CTPESTUDY - CT PE STUDY WITH RECONSTRUCTION
              EXAM DATE: 5/13/2016



              REASON FOR EXAM: shortness of breath-

              COMPARISON: None.

              Axial images performed after 75 cc Optiray-320 in pulmonary arterial
              phase. Exam performed in expiration to maximize pulmonary artery
              opacification. This limits evaluation for lung nodules.

              PE PROTOCOL: Multiplanar and three-dimensional reformatted images were
              performed of these.

              DOSE REDUCTION TECHNIQUES: Iterative reconstruction and Automated
              exposure control.

              PULMONARY VESSELS: No vessel cut off or filling defects. Normal
              distribution.

              THORACIC AORTA: Normal caliber, no aneurysm or obvious dissection.

              LUNGS: NO pneumonia or suspicious nodule. No pleural effusion..

              HEART: Normal in size. No pericardial effusion.

              MEDIASTINUM AND HILA: No adenopathy or mass.



              IMPRESSION: No evidence of pulmonary embolus.

              Dictated on: 5/13/2016 5:26 PM
              Interpreted by: John Niethammer, M.D.
              Transcribed by: Powerscribe 360
              Signed by: John Niethammer, M.D.


              Approved Date: 05/13/2016 05:26 PM




Patient: BEAN, JEANNE FAYE    MRN: 000452493    Page 1 of 1




                                                                                              Bean Initial Disclosures 000190
         Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 26 of 55


Patient Name: Bean, Jeanne Faye                                                                                                                                   MRN: 0000700630
Date of Birth: 2/13/1060                                                                                                                                           FIN: 2001713606

                                                                    * Auth (Verified)

                          Memorial Hospital at Gulfport                                 Date: 06/27/16
                          4500 13th Street                                              Name: Bean, Jeanne Faye
                          Gulfport, MS 39502                                            ID: 700630              FIN: 2001713696
                                                                                        Age: 56           Height(in): 62.2
                                                                                        Weight(lb): 152   Gender: Female
                                                                                        Race: Caucasian
          Diagnosis: Shortness of Breath                                                Technician: Mary Everett, CRT
          Dyspnea Rest: No     Dyspnea Exercise: No                                     Physician: Carricka Thomas NP
          Cough; No            Persistent: No     Productive (cc):
          Smoker: Yes          Cigarettes: Yes Cigars: No           Pipe: No                               Flow
          How Long: 30         Quit: Yes         Stopped: 16                                               8
                                               Ref     Pre % Ref        Post             % Ref      %Chg
          Spirometry
                                                                                                           6
                FVC        Liters             2.87    3.32      115     3.41                119          3
                FEV1       Liters             2.36    2.24       95     1,85                 78       -17
                 FEV1/FVC                       84      68       81       54                 65       -20 4
                 FEF25-75% Usec               2.60    1.71       66     1.01                 39       -41
                 FEF50%    Usec               3.29    2.46       75     0 98                 30       -60
                 FEF-75%   Usec               1.14    0.64       56     0.63                 55        -1 2
                PEF        Usec               5.60    3.23       58     2.83                 51       -12
                 FET100%   Sec                       11.79             10.77                            -9
                 F1F50%    Usec                       1.15              3.59                          212
                 PIF       Usec                       2.05              3.78                           84
                 IVIVV     Umin                 95     101      106                                        -2

          Lung Volumes
                 TLC              Liters            4,56    8.14       178
                 VC               Liters            2.87    3.32       115
                IC                Liters                    2.11
                                                                                                                                                              3          4
                 FRC PL           Liters            2.49    6.03       243                                                        lt/olum
                 ERV              Liters                    0.38                                                          Lung Volumes
                 RV               Liters            1.86    4.82       280                                      10
                                                                                                                                          on_c
                 RV/TLC                               37      59       162                                        a                       rtav
          Diffusing Capacity                                                                                                              'say
                  DLCO            mUmmHg/min        20.4    14.5         71                                       41
                  DL Adj          mL/mmHg/min       20.4    14.5         71                                       21
                  DLCO/VA         mUml-tg/min/L     4.01    3.97         99
                  DLNA Adj        mt../mHg/minft_           3.97                                                          Ref       a
                  VA              Liters                    3.66                                           Volume                                                 to Gas
                  IVC             Liters                    2.40                                                                                                     1 0.3
                                                                                                                  6
          Resistance
                 Raw              cmH20/Usec         1.56    2.06      132                                                                                            0.0
                                                                                                                   1
                 Gaw              UseckmH20         0.596   0.485       81                                        21
                 Vtg (Raw)        Liters                     6.44                                                               4_+-6
                                                                                                                                                  •
                                                                                                                                                      •
                                                                                                                                                          -
                 Raw f            BPM                         129                                                     0    2             5 10 12 14 16
                                                                                                                                        Rine

                                                                  Bean, Jeanne Faye                             Volume
                                                                                                                 161
                                                                  006:            56 Y F
                                                               It DOS: 05/27/20 16 12:42                          8r
                                                                  Air: Thomas, Carricki.i NP
                                                                       200171 3696
                                                               2    111111111d
                                                                           1111111111111          11111
                                                                                    1111111111111111111           4
                                                                                                                  2
                                                                                                                                 1a-,
                                                                                                                  Os
                                                                                                                                        Time




          Calibration Data: Temp: 21 PEW: 765
          Flow Cal Date: 05127/16  Pred Volume: 3.00 Expire Avg: 2.98 Inspire Avg: 2.99
          PF Reference: Knudson (1983)                                Version: IVS-0101-28-3b




                                                                                                                                               Bean Initial Disclosures 000586
         Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 27 of 55



Patient Name: Bean, Jeanne Faye                                                                                                    MRN: 0000700630
Date of Birth: 2/13/1950                                                                                                            FIN: 2001713696

                                                              * Auth (Verified)*

                           TroollathlHsotrttal      at Gulfport                    Date: 06/27/16
                                                                                   Name: Bean, Jeanne Faye
          MeMOnal          Gulfport, MS 39502                                      ID: 700630              FIN: 2001713696
                                                                                   Age: 56           Height(in): 62.2
                                                                                   Weight(lb): 152   Gender; Female
                                                                                   Race: Caucasian
           Diagnosis: Shortness of Breath                                          Technician: Mary Everett, CRT
           Dyspnea Rest No    Dyspnea Exercise: No                                 Physician: Carricka Thomas NP
           Cough: No          Persistent: No   Productive (cc):
           Smoker: Yes        Cigarettes: Yes Cigars: No        Pipe: No
           How Long: 30       Quit: Yes        Stopped: 16

           Asthma? No
           Emphysema? No
           Pneumonia? Yes

           Bronchitis? Yes
           TB? No
           Allergies? Yes codeine
           Chest or Abdominal Surgery? Yes gall bladder
           Heart disease? No
            Chest pain? No
           Cancer? No


            Comments:
            Good patient effort,
            Fib assumed at 13.5.
            Post treatment given with Albuterol.
            FEF 25-751FVC % =52
            Pt. had a hard time keeping a tight seal on the mouthpiece. Repeated lung volume test several times.




                                                                             Bean, Jeanne Faye
                                                                             DOB              55 F
                                                                          "2 DOS:05/27/2016 12:42
                                                                             A'IT: Therms, Caricka NP
                                                                             FIN: 2001713696
                                                                              111111111111
                                                                                      11111111111411111111111411111111111

                                                                                                                            Page 2




                                                                                                                            Bean Initial Disclosures 000587
    Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 28 of 55




                                            Memorial Hospital at Gulfport
Patient Name: Bean, Jeanne Faye                                       FIN: 2001713696
DOB:                                                                  MRN: 0000700630

                                            Pulmonology Procedures
Document Type:                                              Pulmonary Function Studies
Service Date/Time:                                          5/27/2016 12:42 CDT
Result Status:                                              Auth (Verified)
Perform Information:                                        Pakron,Fred MD (6/17/2016 17:17 CDT)
Sign Information:                                           Pakron,Fred MD (6/17/2016 17:17 CDT)

Performed by:Pakron, Fred MD on June 17, 2016 17:17 CDT
Complete pulmonary function test 5/27/16 reveals mild airway obstruction based on the reduced FEF 25-75. The FEV1 value
was actually quite good at 95%. Shape of the flow volume loop does suggest some very mild airway obstruction. There is no
 evidence of upper airway dysfunction. Lung volumes are increased consistent with overinflation of moderate degree.
Diffusing capacity is reduced to a mild degree. The combination of obstruction and reduced diffusing capacity and
overinflation is most consistent with emphysema of at least a mild degree. Clinical correlation is recommended
Electronically Signed on 05/17/2016 05:17 PM CDT

Pakron f Fred MA




Report Request ID: 83638436                                                 Print Date/Time:   1112/201812:16 CDT




                                                                                                     Bean Initial Disclosures 000588
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 29 of 55




                           Report Regarding — James Bean
Background

My name is Chelle Wilhelm, M.D. I received my M.D. from, the University of Mississippi
School of Medicine in 2007. I trained in internal medicine, pulmonary medicine, and
allergy/immunology at the University of Mississippi Medical Center. I am licensed to practice
medicine in Mississippi, board certified in Internal Medicine, Pulmonary Medicine, and
Allergy/Immunology. I am a member of the American College of Allergy, Astluna, and
Immunology, the American Academy of Allergy, Asthma, and Immunology, and the American
College of Chest Physicians.

I am currently a practicing physician at Mississippi Asthma and Allergy Clinic, P.A. in Jackson,
Mississippi. Attached to this report as Exhibit 1 is my curriculum vitae, which sets forth in
greater detail my education, training, and publications.

I charge $500 per hour for records review, $1,000 per hour for medical clinic visits with
plaintiffs and report drafting, and $1,500 per hour for testimony at trial.

Allergic Rhinitis and Pulmonary Disease Related to Mold

As an allergist/immunologist, I routinely care for and treat patients with allergic rhinitis and
various severity levels of asthma. I also care for and treat patients with other pulmonary disease
related to mold, predominantly including Allergic Bronchopulmonary Aspergillosis (ABPA). I
accordingly have extensive experience with the diagnosis and treatment of allergic rhinitis,
asthma, and ABPA. Since I began practice, I have diagnosed and treated hundreds of patients
with allergic rhinitis and asthma.

Allergic rhinitis is a common condition that is especially prevalent throughout the state of
Mississippi. Allergic rhinitis is characterized by the allergic inflammation that involves a very
complex set of immune cells, antibodies, and cytokines. However, at the center of an allergic
response is the production of allergic immunoglobulin, known as IgE, to various allergens,
including tree/grass/weed pollens, dog, cat, dust mites, cockroach, molds, etc. While there are
other immune cells involved, the predominant cells include mast cells and eosinophils.
Symptoms of allergic rhinitis include nasal congestion, runny nose, postnasal drainage, sneezing,
and ocular pruriris and watering. These symptoms are triggered when a person who has been
exposed to and has developed IgE antibodies to various allergens are exposed to these allergens
in the environment. These allergens will bind to the IgE found on the surface of mast cells, and
trigger them to release internal allergy mediators, including but not limited to histamine and
leukotrienes. These mediators then mediate the allergic response and cause the person to have
nasal congestion, sneezing, ocular pruritis, etc.

Asthma is also a common condition that can have various underlying cellular mechanisms. The
most common form of asthma is known as allergic eosinophilic asthma and is characterized by
elevated total IgE levels and specific IgE levels for various allergens, as well as elevated
eosinophils. With this type of asthma, symptoms can be triggered much like the allergic rhinitis
response with IgE antibodies and exposures to allergens that the person is sensitized to. If
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 30 of 55




exposed to a known allergen, this can trigger a person to have wheezing, cough, dyspnea, and
chest tightness, the most common symptoms of asthma                 Allergic bronchopulmonary
aspergillosis is a complex pulmonary illness that is characterized by a -noninfectious
inflammatory response to mold organisms that are inhaled from the environment on an everyday
basis. This illness is characterized by severe persistent asthma, often very difficult to control
with standard therapy; elevated IgE and IgG antibody levels to aspergillus; and classic
pulmonary findings, including central bronchiectasis, on high resolution CT scans of the chest.

Molds that are associated with disease in humans, including allergic rhinitis and asthma, as well
as other mold mediated disc se states, include, but are not limited to Aspergillus, Cladosporium,
Bipolaris and F'enicillium. Stachybotrys molds are not typically associated with allergic disease.
These molds are sometimes erroneously referred to "toxic molds" because some species may
produce mycotoxins. Stachybotrys and mycotoxins have been studied by the Centers for Disease
Control and Prevention and no scientific studies have ever demonstrated a causal link between
these molds that produce mycotoxins (known as toxigenic molds) and human disease. Molds are
present at all times in our environment, some molds being predominantly outdoor molds while
others are predominantly indoor molds. All people are exposed to molds on a daily basis, more
so in different geographic locations, seasons and climates. Humidity levels influence allergen
levels, particularly molds and house dust mites. High humidity environments, such as the
Mississippi Gulf Coast, promote mold growth and increased house dust mite prevalence.

In my clinical practice, as I encounter patients with signs and symptoms of allergic rhinitis and
asthma, there is a standard that is followed. The most important part of my visit with any patient
is a clinical history to determine exactly what issues the patient may be having. Based on the
history, this will lead me to any needed medical testing. Typically, this will include aeroallergen
skin prick testing or aeroallergen in-vitro testing. Skin testing involves scratching the skin with
the various aeroallergens to see if the patient will have an allergic response to the aeroallergen,
i.e. a positive test. Testing by lab involves measuring the allergy antibody (IgE) level to the
specific aeroallergens. If I am concerned about asthma or other pulmonary issue, this evaluation
will include spirometry and/or chest imaging, typically a chest X-ray. These tests will then help
guide treatment options and counseling on any environmental changes.

The standard treatment for allergic rhinitis includes antihistamine medications, antileukotriene
medications, and intranasal corticosteroid and antihistamine sprays. The typical medications for
asthma include inhaled corticosteroids, various long-acting and short-acting bronchodilators, and
often times, bursts of oral corticosteroids and biologic therapies depending on the severity level.
If a patient has allergic bronchopulmonary aspergillosis, often times, they require oral
corticosteroids for 3-6 months in addition to some of the above therapies, followed by various
bursts of oral steroids to maintain control.

With the abundance of information now available, especially with social media, it can be very
difficult to separate fact from fiction regarding many topics, including mold. It is critically
important to realize that exposure to mold does not necessarily mean people will be
symptomatic, especially considering all homes have molds. Included is an excerpt from the
Center for Disease Control and Prevention website.
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 31 of 55




"The term 'toxic mold' is not accurate. While certain molds are toxigenic, meaning they can
produce toxins, (specifically mycotoxins), the molds themselves are not toxic or poisonous.
Hazards presented by molds that may produce mycotodns should be considered the same as
other common molds which can grow in your house. There's always a little mold everywhere —
in the air and on many surfaces. There are very few reports that toxigenic molds found inside
homes can cause unique or rare health conditions such as pulmonary hemorrhage or memory
loss. These case reports are rare, and a causal link between the presence of the toxigenic mold
and these conditions has not been proven." www.cdc.govfmold/stachy.htm.

Medical History

Mr. James Bean is a 67 year old (at the time of my medical interview on June 6, 2019) Caucasian
man, who was seen as part of the Rule 35 examination regarding complaints of mold-related
injuries from living in a home at 119 O'Donnell Drive. Review of the lease agreement reveals
they were in this home from July 2, 2014 to August 31, 2016.' During our interview, he reported
a past medical history significant for coronary artery disease (CAD), hypertension (HTN),
hypercholesterolemia, and gastroesophageal reflux (GERD). He reported taking Nexium for
GERD, as well as medications for CAD and HTN, although he could not recall the exact
medications.

Review of medical records indicate that Mr. Bean was initially found to have an abnormal
cardiac stress test on 6/13/07, when this demonstrated a mild reversible inferior defect suggesting
ischemia.2 Later, during a hospital admission in Tennessee in August 2007, he had a cardiac
catherization, which revealed 99% stenosis in the distal right coronary artery, which was stented,
and multiple areas of 30-50% stenosis in other areas of the right coronary artery, 60% stenosis in
the circumflex artery, and 30% in the left anterior descending artery and 70% in a diagonal
branch.3 During a subsequent admission in Gulfport, MS, for unstable angina on 4/23/15, he had
another stent placed to the mid-right coronary artezy.4 At the most recent cardiology visit seen in
the medical records, on 12/11/18, he was doing well at his one-year follow-up. He again
declined anticoagulation for paroxysmal atrial fibrillation, but his amlodipine dose was increased
for better control of his HTN.5 After review of his medical records, I am not certain when he
was diagnosed with atrial fibrillation; however, the earliest mentioned appeared during an
admission in Tennessee in August 2010.6 Again, during an admission in January 2011, he was
noted to be in atrial fibrillation and was started on sotalo1.7

During our interview, he reported having issues with allergy symptoms, including nasal
congestion, drainage, sneezing, snoring, hoarseness, sore throat, and ocular watering and redness.

         Bean Initial Disclosures 622-623.
        2 Bean-James Bean-M003222.

        3 Bean-James Bean-M003219-00320.

        4 Bean-James Bean-M001203-001205.
        5 Bean-James Bean-M001384-001389.

        6 BeanJames Bean-M000300-000303.

        7 BeanJames Bean-M000218-000282.
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 32 of 55




Mr. Bean reported that he has had these issues for many years, but right now is doing ok and is
not taking any routine medications for these complaints. He reported taking an antihistamine
occasionally, as needed. He reported his allergy symptoms worsened while living in the home at
Keesler and improved after he moved out. By review of his medical records, Mr. Bean was seen
by an allergist many times for urticaria and angioedema while living in.Tennessee. At a visit on
7/28/08, it was mentioned that he had "probable allergic rhinitis by history,"8 and as far back as
a visit on 7112/07, he was on rhinocort, a nasal allergy spray.9 During these visits to the allergist,
attention was mainly focused on urticaria and angioedema, as the angioedema, in particular, was
a large issue. However, at a visit on 9/10/08, a sinus Xray was ordered," and this was
interpreted by a radiologist as normal A CT sinus was done on 10/30109 in Tennessee, and
this was interpreted by a radiologist to have a small retention cyst or polyp in the right maxillary
sinus, as well as a small focal area of mucosal thickening in the inferior medial right maxillary
sinus which could represent a second retention cyst or sinusitis.12 These visits with the allergist,
and these imaging studies were done prior to moving to Mississippi.

While living in Mississippi, Mr. Bean was seen by his primary provider on 11/20/14 for
congestion, sneezing, runny nose, and non-productive cough. He was treated at that time for
possible bronchitis with azithromycin.13 He was then seen on 12/4/14 with continued cough and
drainage, and he was again treated for acute bronchitis with amoxicillin.14 He was seen on
7/7/15 for chest congestion, cough, and malaise. He reported at that time to having been placed
on doxycycline for bronchitis and sinusitis. He was again diagnosed with acute bronchitis, and
five days of prednisone was added to his treatment plan." An allergy lab panel was eventually
checked on 1/15/14, and all were negative. Mr. Bean was negative for grass/tree/weed pollens,
cat, dog, and dust mites. He was also negative to the following molds: penicillium chrysogenum,
cladosporium herbarum, aspergillus fumigatus, and alternaria alternata/tenuis.16

Mr. Bean also reported recurrent hives and swelling, and he felt as though this may have
worsened while living in the O'Donnell home. However, he stated that it was "hard to say." The
swelling involved his lips, feet, hands, and groin. He reported that these issues would happen
several times over several weeks, then skip and week or two before occurring again. He reported
taking prednisone as needed for swelling. He recounted being seen by allergists, but no
definitive answer for the swelling could be found. Review of his medical records indicates
numerous visits for swelling. He was seen by an allergist for urticaria and angioedema numerous
times while living in Tennessee between 2007 and 2012. He was initially seen on 7/12/07 for


        8 Bean-James Bean-M002678-002679.

         Bean-James Bean-M002664-002665.
        ° Bean-James Bean-M002673.
        " BeanJames Bean-M002852.
        12   Bean-James Bean-M000618-000619.
        13   Bean-James Bean-M002623.
        14 Bean-James   Bean-M002622.
        "Bean-James Bean-M003626-003627.
        16 BeanJames Bean-M002504-002506.
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 33 of 55




facial swelling, which was initially thought to possibly be related to an allergy to BC Powder.'?
However, swelling continued to be an issue, and lab work was checked to rule out a hereditary
and acquired component. These labs were checked several times over the years. C3 and C4, C-
teactive protein (CRP), antinuclear antibody (ANA), thyroid stimulating hormone (TSH), uric
acid, rheumatoid factor (RF), erythrocyte sedimentation rate (ESR), and comprehensive
metabolie panel (CMP) were normal on 2/18/09.18 On 7/29/08, C1q complement component,
C3/C4, Cl esterase inhibitor level and function, and a CH50 were checked and were either
normal or elevated, but not low.19 Again, on 9/17/10, C3 and C4 were normal, Cl esterase
inhibitor level and CH50 were both normal, along with a negative IgE latex." According to a
note from his allergist on 8/31/10, he was diagnosed with chronic idiopathic urticaria and
angioedema.21 He was also seen by a dermatologist on 8/12/08 for angioedema and urticaria.22
The allergist saw him during one of his hospital admissions in October 2009 for chronic
idiopathic urticaria and angioedema.23 He was also seen by his primary care provider and placed
numerous phone call messages to his primary care provider. His visits included, but were not
limited to, 8/9/08, 24 8/12/08, 25 8/3 1 /1 0, 26 9/16/10, 27 10/27/10,28 10/19/11, 29 1/25/12," and
7/13/12.31 All of these visits occurred prior to moving to Mississippi. While living in Mississippi,
he was seen by a dermatologist in Ocean Springs, MS, on 1/7/14 for angioedema,32 which was
prior to moving into the O'Donnell home on'July 2, 2014. He was then seen again on 9/9/14 for
 rash and angioedema,33 and then by his primary care provider on 11/20/14 and reported that he
 had been very stressed for the past 6 months, and he was concerned about his 15 year history of
 hives that were getting worse.34 He was seen by Dr. Niolet, an allergist in Ocean Springs, MS,
 on 1/15/1435 and again on 1/30/14, who ultimately diagnosed him with idiopathic angioedema

       "Bean-James Bean-M002660-002665.
        18 Bean-James Bean-M001409-001413.
        19 Bean-James Bean-M002837-002841.
        20 Bean-James Bean-M000291.

        21 Bean-James Bean-M002676-002677.
        22 Bean-James Bean-M003000.
        23 Bcan-James Bean-M002864-002865.
        24 Bean-James Bean-M002690-002691.
        25 Bean-James Bean-M002708.
        26 Bean-James Bean-M002715.
        v Bean-James Bean-M002713.
        28 Bean-James Bean-M002700.
        29 Bean-James Bean-M002712.
        30 BeanJames Bean-M002714.

        31 BeanJames Bean-M002705.
        32 Bean-James Bean-M003098-003099.
        33 Bean-James Bean-M003095-003097.
        34 BeanJames Bean-M002623.
        35 BeanJames Bean-M001965-001968.
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 34 of 55




also, all prior to moving to the O'Donnell home.36 He also checked an allergy panel on 1/15/14,
and this was completely negative, as stated above.37 After moving out of the home, he was again
seen by his primary care provider on 9/22116 to establish care and reported having hives38 He
was seen again on 1/22/18 for angioedema and other health problems39 In January 2018, in
Tennessee, he was admitted to the hospital for angioedema."

Mr. Bean also reported issues with a chronic cough, shortness of breath, and sputum production
during our interview He stated that he continues to have some shortness of breath now, but that
while he was in the home his symptoms were worse. He reported taking Symbicort daily while
living in the home, but now takes it about once every 1-2 weeks. He reported a prior chest CT,
but he did not recall performing a pulmonary function test (PFT). During review of medical
records, several visits were seen related to pulmonary issues. As stated above, he was seen and
diagnosed with bronchitis on 11/20/14, 41 12/4/14, 42 and again on 7/7/15. 43 After leaving
Mississippi, he was seen by a pulmonologist in Tennessee on 1/3/17 for dyspnea. During this
visit, he reported that while working at Alcoa, he was exposed to many gases and coal tar pitch
and asbestos. It was also noted that he had obstructive sleep apnea and was noncompliant with
treatment. For further evaluation, a PFT, 6-minute walk test (6MWT), arterial blood gas (ABG),
and chest Xray were ordered." In his follow up visit on 1/25/17, the pulmonologist stated that
his spirometry was normal, and that his lung volumes did not show restriction. He did have mild
air trapping with a normal diffusion capacity. His 6MWT was essentially normal, as his oxygen
did not drop below the threshold, and he was able to walk an acceptable distance. He was on
ProAir at this visit, and this was refilled.45 During the review of records, I did not see the results
of the ABG. The chest Xray on 1/25/17 showed calcification of the thoracic aorta and that the
lungs were over-expanded, but it was otherwise normal. The impression of the radiologist was
arteriosclerosis and COPD with no active disease identified.46

Over the years of medical records reviewed, he has had numerous chest Xrays with the earliest
noted on 1/7/02, which was interpreted to show a stable left upper lobe nodule.47 He had a CT
chest done on 1/28/02, which was interpreted to show a tiny nodule in the right upper lobe." On

        36 Bean-James   Bean-M001969-001972.
        37   Bean-James Bean-M002504-002506.
        38 Bean-James Bean-M001996-001999.

        39 Bean-James Bean-M001983-001986.

             Bean-James Bean-M000132-000134.
        41   Bean-James Bean-M002623.
        42   Bean-James Bean-M002622.
        43   Bean-James Bean-M003626-003627.
        44 Bean-James Bean-M001396-001398.

        45 BeanJaynes Bean-M001399-001401.
        46 Bean Initial Disclsoures000019.

        47   Bean-James Bean-M001867.
        48   Bean-James Bean-M001861.
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 35 of 55




the chest Xray done on 9/17/10, the radiologist's impression was emphysematous hyperinflation
with postinflammatory changes but no residual infiltrate49 On 2/15/12, the chest xray showed
that the lungs were over expanded, and the radiologist's impression was mild cardiomegaly,
aortic atherosclerosis, COPD, but no active disease.5° On 1/25/17, again the chest Xray showed
that the lungs were over expanded, with the radiologist's impression being arteriosclerosis, and
COPD, but no active disease.51

During our interview, Mr. Bean reported that he had been a heavy smoker, smoking about 2
packs per day (2 ppd) for about 20 years. He quit about 20 years ago. He also stated that he
drank alcohol but quit in 2008. He also reported during our interview that he had joint pain and
swelling and weakness and fatigue, but he did not correlate these with living in the home. His
wife stated in the interview, however, that when living in the O'Donnell home, any health
problem could have been worsened.

Assessment

In my opinion, Mr. Bean reported certain symptoms of rhiniiis, including nasal congestion,
sneezing, drainage. He also reported ocular watering and redness. However, even though he
reported certain symptoms of rhinitis and allergic conjunctivitis, there is no indication that these
symptoms were allergic in etiology, as he had negative allergy lab work in January 2014 for all
aeroallergens, including molds. Furthermore, these symptoms were present well before he
moved into the O'Donnell home, as he was seeing an allergist as far back as 2008 and was on
rhinocort as far back as 2007. Mr. Bean also has a long history of urticaria and angioedema. He
has been thoroughly evaluated by two different allergists, both eventually diagnosing idiopathic
urticaria and angioedema. This is a very common illness seen by allergists, and essentially the
etiology of the hives and swelling is not clear, as the symptoms are more spontaneous and not
triggered by any specific sensitivity. These issues were present well before moving to
Mississippi and continued after he left Mississippi. While in Tennessee, he had numerous visits
with an allergist from 2007 to 2012. Environmental allergens do not typically trigger these
swelling symptoms described by Mr. Bean and reported in the records, and regardless of this, his
environmental allergen panel was negative.

Even though he may have had symptoms of rhinitis, one cannot say that these were, to a
reasonable degree of medical certainty, related to mold exposure. This is supported by the fact
that there would typically be other indoor allergens to consider that could have caused his
symptoms, predominantly indoor exposure to dust mites, which is also very prevalent in areas of
high humidity. They had carpet in the O'Donnell home throughout the upstairs, which increases
exposure to dust mites. They also had a dog inside the home, and in addition, outdoor allergens,
such as grass pollen, are brought into the home on a routine basis, essentially causing indoor
exposure as well. Furthermore, people are exposed to molds on a routine basis, as molds are
ubiquitous in nature. In my opinion, no one can say with any medical certainty that his
symptoms were related to mold exposure in the Keesler home.

             BeanJames Bean-M000296.
        S0 Bean-James Bean-M001364.
        51   Bean-James Bean-M001365.
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 36 of 55




Additionally, he reported symptoms of shortness of breath and cough. The PFT and CXR
findings can be consistent with COPD related to his smoking history, and these findings were
present on imaging well before moving into the O'Donnell home. Furthermore, there is no
indication that these symptoms are allergic in etiology, as, again, his allergy testing was negative.
Also, certain cardiac issues can also contribute to shortness of breath and cough. Again, no one
can say to a reasonable degree of medical certainty that Mr. Bean's symptoms were related to
mold exposure in the Keesler home. Regarding his other issues, including weakness and fatigue,
as well as joint pain and swelling, there is no link between mold allergen sensitivities and these
medical symptoms. In my opinion, these conditions were not caused or worsened in any way
due to mold sensitivity.

While Mr. Bean lived at the 119 O'Donnell home between July 2, 2014 and August 31, 2016, no
mold testing was done on the home to determine what, if any, mold was actually inside the
home. Even if the symptoms reported by Mr. Bean could be allergic in nature, the symptoms
cannot be attributed to exposure to mold in the home because those same molds are common
everywhere, and the Beans had no testing in the home to determine what, if any, mold was
actually inside the home. As stated previously, Mr. Bean negatively tested for the most common
molds. Therefore, to a reasonable degree of medical certainty the reported symptoms were not
caused by mold in the O'Donnell home.

In conclusion, to a reasonable degree of medical certainty, James Bean's medical issues were not
caused or worsened by exposure to mold in his Keesler home. In addition, I do not believe any
of Mr. Beans's prior or ongoing medical treatments are attributable to mold exposure in his
Keesler Air Force Base home.

All of the opinions that I express in this report are held to a reasonable degree of medical
certainty. The opinions are based on medical records and materials I reviewed regarding Mr.
Bean, as well as a clinical interview and exam that I conducted with Mr. Bean personally. The
opinions are also based on my education, training, and experience.

Attached to this report is a medical summary of our clinic visit, as well as the findings on my
physical exam. This is Exhibit 2. Also attached to this report are the following chest Xrays:
1/7/02, Exhibit 3;52 9/17/10, Exhibit 4;53 2/15/12, Exhibit 5;54 and 1/25/17, Exhibit 6." Also
attached as Exhibit 7 is the CT chest done on 1/28/02.56 Attached as Exhibit 8 is his allergen lab




        52 BeanJams Bean-M001867.
        53   BeanJames Bean-M000296.
        54 Bean-James Bean-M001364.
        55 BeanJames Bean-M001365.

        56 BeanJames Bean-M001861.
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 37 of 55




panel done on 1/15/14.57 Exhibit 9 is the sinus Xray done on 9/10/08,58 and Exhibit 10 is the. CT
sinus done on 10/30/09.59



I reserve the right to amend this report upon receipt of additional information.


Chelle P. Wilhelm, MD.




        57   Bean-James Bean-M002504-002506.
        58 Bean-James Bean-M002852.

        59 BeanJames Bean-M000618-000619.
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 38 of 55




                                  Curriculum Vitae
                                Chelle P. Wilhelm, M.D.
                                154 Rolling Meadows Road
                                   Ridgeland, MS 39157
                                       601-917-0940
                                chellepwilhelm@gmail.com



Employment:
     Mississippi Asthma and Allergy Clinic, P.A.                     2017-current
     1513 Lakeland Drive, Suite 101
     Jackson, MS 39216
     601-354-4836

      University of Mississippi Medical Center                        2015-2017
      Assistant Professor of Medicine and Pediatrics
      Department of Medicine
      Division of Clinical Immunology and Allergy
      601-815-1078

Language Proficiency: English

Education:
      2003-2007     Doctor of Medicine
                    University of Mississippi Medical Center School of Medicine
                    Jackson, MS
      1999-2003     B.S. Microbiology, Summa Cum Laude
                    Mississippi State University
                    Starkville, MS

Post-Doctoral Training:
      2013-2015     Clinical Immunology and Allergy Fellowship
                    University of Mississippi Medical Center
                    Jackson, MS
      2011-2013     Pulmonary Medicine Fellowship
                    University of Mississippi Medical Center
                    Jackson, MS
      2010-2011     Chief Internal Medicine Resident
                    University of Mississippi Medical Center
                    Jackson, MS
      2007-2010     Internal Medicine Internship and Residency
                    University of Mississippi Medical Center
                    Jackson, MS
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 39 of 55



Licensure:
      2016           American Board of Allergy and Immunology
                     Recertify: 2026
       2013          American Board of Pulmonary Medicine
                     Recertify: 2023
       2010          American Board of Internal Medicine
                     Recertify: 2020
       2009          Mississippi State Medical Licensure- Expires 6/30/19


Recognitions/Honors/Awards:
      2007         James E. Griffith Pulmonary Award
      2000-2001    Mississippi State University Honors Award
      1999-2003    Mississippi State University President’s Scholar

Other Professional Appointments and Activities:
      2013-2014     American College of Physicians Fellowship Council
                    University of Mississippi Medical Center
                    Jackson, MS
      2013-2014     Introduction to Clinical Medicine Preceptor- second year medical students
                    University of Mississippi Medical Center
                    Jackson, MS
      2009-2011     Introduction to Clinical Medicine Preceptor- second year medical students
                    University of Mississippi Medical Center
                    Jackson, MS
      2009          Co-Leader of Introduction to Clinical Medicine “Fridays at the Bedside”
                    for introduction of second year medical students to patient care
                    University of Mississippi Medical Center
                    Jackson, MS
      2009          Residency Improvement Council
                    University of Mississippi Medical Center
                    Jackson, MS
      2007-2011     American College of Physicians Resident Council
                    University of Mississippi Center
                    Jackson, MS

Professional Committees:
       2016-2017   Ethics Advisory Committee
                   Chaired by: Kathy Gregg, MD
                   University of Mississippi Medical Center
                   Jackson, MS
       2015-2016   Program Evaluation Committee- Allergy/Immunology Program
                   University of Mississippi Medical Center
                   Jackson, MS
       2011-2015   Resident Review Committee
                   University of Mississippi Medical Center
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 40 of 55



                     Jackson, MS



Society Memberships:
       2015-current Mississippi Society of Asthma, Allergy, and Immunology
       2015-current Mississippi State Medical Association (MSMA)
       2013-current American College of Allergy, Asthma, and Immunology (ACAAI)
       2013-current American Academy of Allergy, Asthma, and Immunology (AAAAI)
       2010-current American College of Chest Physicians (ACCP)
       2010-2016    American Thoracic Society (ATS)

Clinical Research:
       2013-2017     A Randomized, Double-blind, Placebo-controlled Study to Evaluate the
                     Safety and Efficacy of Brodalumab in Subjects with Inadequately
                     Controlled Asthma and High Bronchodilator Reversibility. Amgen. Sub-
                     investigator; Primary investigator- Dr. Gailen Marshall.
      2013-2017      A 26 Week, Randomized, Double-blind, Parallel-group, Active
                     Controlled, Multicenter, Multinational Safety Study Evaluating the Risk of
                     Serious Asthma-related Events During Treatment with Symbicort, a Fixed
                     Combination of Inhaled Corticosteroids (ICS) (Budesonide) and a Long
                     Acting Beta-agonist (LABA) (Formoterol) as Compared to Treatment with
                     ICS (Budesonide) Alone in Adult and Adolescent (>12 years of Age)
                     Patients with Asthma. AstraZeneca. Sub-investigator; Primary
                     investigator- Dr. Gailen Marshall

External Peer Reviewer of Evidence-Based Medicine:
      2015-current Reviewer for Annals of Allergy, Asthma, and Immunology

Publications:
Peer-Reviewed
       Wilhelm CP, Chipps BE. Bronchial Thermoplasty: A Review of the Evidence. Ann
       Allergy Asthma Immunol. 2016;116:92-98.

      Wilhelm CP, deShazo RD, Tamanna S, Ullah MI, Skipworth LB. The Nose, Upper
      Airway, and Obstructive Sleep Apnea. Ann Allergy Asthma Immunol. 2015;115(2):96-
      102.

      Pope CR, Wilhelm AM, Marshall GD. Psychological Stress Interventions and Asthma:
      Therapeutic Considerations. JCOM. 2014;21:570-76.
      Tamanna S, Ullah MI, Pope CR, Holloman G, Koch CA. Quetiapine-induced Sleep-
      related Eating Disorder-like Behavior. A Case Series. J Med Case Rep. 2012;6:380.

Book Chapter
      Pope CR, deShazo RD. “Age- Co-Morbid and Co-Existing.” Asthma, Comorbidities, Co-
      Existing Conditions, and Differential Diagnosis. Oxford University Press; 2014.
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 41 of 55




Abstracts/Presentations:
      Pulmonary Infiltrates with Eosinophilia in a 7-Week Old Infant. Pope CR, Hall AG,
      Dave N, Yates AB. Poster presentation at American College of Allergy, Asthma, and
      Immunology Annual Meeting. Baltimore, MD 2013

      A Case of Excessive Kerley Lines. Oral Presentation of patient with Erdheim Chester
      Disease. Tri-State Pulmonary Conference. New Orleans, LA 2012.

University Teaching Conferences:
      Allergic Bronchopulmonary Aspergillosis for Pulmonary Fellows- April 12, 2017

      Interstitial Lung Disease for Allergy/Immunology Fellows- March 17, 2017

      Asthma Guidelines for Internal Medicine Residents- August 18, 2016

      Rhinoscopy Instruction and Demonstration for Allergy/Immunology Faculty, Fellows,
      and Nursing staff- June 10, 2016

      Wegener Granulomatosis for Allergy/Immunology Fellows- May 20, 2016

      Pulmonary Function Testing Interpretation for Allergy/Immunology Fellows- January 29,
      2016; August 25, 2016

      Chronic Obstructive Pulmonary Disease (COPD) for Allergy/Immunology Fellows-
      November 13, 2015

      Asthma Guidelines for Family Medicine Residents- December 3, 2015

Regional Teaching Conferences:
      Assessment, Diagnosis, and Monitoring for Asthma- American Lung Association Asthma
      Educators Institute- Jackson, MS, April 19, 2017

      Asthma Update for Primary Care Physician- Hazelhurst, MS, October 17, 2016


Community Activities:
    American Lung Association, Board Member 2017- current
[History and Case 1:18-cv-00393-HSO-JCG
             Physical] [James Bean] [327546] Document 128-21 Filed 08/21/19
                                                                        [DatePage  42 of 55 Page 1 of
                                                                             Printed:7/5/2019]



                                                History and Physical
 Patient Name:            James Bean                      Create Date:           June 30, 2019
 Patient ID:              327546
 Sex:                     Male
 Birthdate:


Chief Complaint
  Rule 35 Examination

History Of Present Illness
  Patient seen for Rule 35 Examination.

  Mr. Bean reported that he has coronary artery disease and has had stents placed x 2, once in TN and once in MS.
  He reported that he has HTN and takes medications for this, but not sure what they are. He stated that he has
  GERD and takes nexium for this, and has hypercholesterolemia but was not sure what the name of the medicine is
  that he takes for this.

  He reported that he has a history of swelling, particularly lip swelling, and has been hospitalized for this. He also
  reported having recurrent hives. He stated that these will occur several times over a week or so, and then he will
  not have isues for a week or two. The swelling has involved his lips, feet, hands, and groin. He takes steroids PRN
  for this. He reported that the frequency of the swelling and hives may have increased while he was living in the
  home, but he was not certain of this.

  He also reported vision loss, nasal congestion, post nasal drainage, sneezing, snoring, sore throat, hoarseness,
  hearing loss, and watering/redness of the eyes. He stated he had had issued for years with these symptoms, but
  the symptoms were more severe when he was living in the home. He reported that he is not taking any routine
  medicines for this now, but only antihistamines PRN. He also stated that while he was in the home he had fairly
  frequent headaches. Since moving out of the home, he has had maybe 1 HA every 1-2 months and these are
  milder in severity.

  Also, he stated that he has a chronic cough, SOB, and sputum production. He reported that he still have issues with
  SOB predominantly. He took symbicort daily while in the home, but now, takes it PRN. He will typically need it
  about 1 time every 1-2 weeks. He has had a CT done, but he does not recall having a PFT.

  He also reported heartburn, weakness/fatigue, joint swelling and pain, but these were not necessarily correlated to
  living in the home.

  He drank alcohol until 2008 but hasn't since that time. He smoked about 2 ppd x 20 years, and he quit 20 years
  ago. He does have a poodle in the home, and this dog was with them while they lived in the home related to this
  Rule 35 examination. This home had carpeting upstairs, but the home he lives in now, only has carpeting in the
  bedroom.

 Pest Medical History
   Disease Name                                      Date Onset       Notes
   CAD (coronary artery disease)
   GERD
   Hypercholesteremia
   Hypertension


 Past Surgical History
   Procedure Name                                    Date             Notes
   Colon surgery
   Eye Surgery
[History and Case 1:18-cv-00393-HSO-JCG
             Physical] [James Bean] [327546] Document 128-21 Filed 08/21/19
                                                                        [DatePage  43 of 55 Page 2 of
                                                                             Printed:7/5/2019]
                                                                                                                34/
  STENT Placement
  Tonsillectomy


Medication List
  Reviewed None Changed


Allergy List
  Allergen Name                                Date         Reaction       Notes
  SULFA(SULFONAMIDE ANTIBIOTICS)


Family Medical History
  Reviewed None Changed


Social History
   Finding          Status        Start/Stop     Quantity        Notes
   Alcohol                                                       Quit in 2008
   Carpet                             --/—
   Former smoker                      --/—                       Smoked about 2 ppd x 20 years, quit 20 years
                                                                 ago.
   Indoor Pets


 Revievy. of Systems.
       Constitutional
           o Denies : fever, night sweats
       Eyes
           o Admits : See HPI
       HENT
           o Admits : See HPI
       Breasts
           o Denies : tenderness
       Cardiovascular
           o Admits : See HPI
       Respiratory
           o Admits : See HPI
       Gastrointestinal
           o Admits : See HPI
       Genitourinary
           o Denies : urinary retention, dysuria, frequency
       Integument
           o Admits See HPI
       Neurologic
           o Admits : See HPI
       Musculoskeletal
           o Admits : See HPI
       Endocrine
           o Denies : inappropriate weight gain, inappropriate weight loss
       Psychiatric
           o Denies : anxiety, depression
       Heme-Lymph
           o Denies : lymph node enlargement or tenderness, recurrent fevers, easy bleeding, easy bruising
       Allergic-Immunologic
           o Denies : recurrent infections, unusual infections
       All Others Negative
[History andCase 1:18-cv-00393-HSO-JCG
            Physical] [James Bean] [327546] Document 128-21 Filed 08/21/19
                                                                        [DatePage   44 of 55 Page 3 of
                                                                              Printed:7/5/2019]




  itals.

            tre.                              tAR   razif Size MR       RiZ   TEMP (F1                        re t1 BSA rn' 02


06/30/2019 03:16 PM 162/86   Sitting                           55 - R         98.5       150Ibs Ooz 5' 6"   24.21   1.78   98 %



Physical Examination
      Constitutional
         o Appearance : well nourished, alert, in no acute distress
      Eyes
         o Conj, Sclera, Lids : conjunctiva normal, sclera white without injection, eyelid appearance normal
         o Pupils and Irises : pupils equal, round, reactive to light
      RENT
         o Head : normocephalic
         o Ears - External : external ears within normal limits
         o Ears - Masco* : tympanic membranes intact without erythema, external auditory canals clear
         o Ears - Hearing : hearing intact bilaterally
         o Nose : external nose normal appearance, nares patent, nasal mucosa pink, septum midline, turbinates benign and
             no masses; no drainage
         o Mouth and Lips : oral mucosa pink and moist, lip appearance normal
         o Oropharynx : oropharynx clear without erythema or exudates, tonsils benign
      Neck
         o Neck : normal size, normal appearance
      Chest
         o Respiratory Effort : breathing unlabored, no retractions or accessory muscle use
         o Auscultation : breath sounds clear bilaterally
      Cardiovascular
         o Auscultation regular rate, normal rhythm, no murmurs present
         o Peripheral circulation : without edema, cyanosis
      Psychiatric
         o Judgement, insight : judgement and insight intact
           o Orientation : oriented to person,place and time
           o Mood and affect : normal affect
       Musculoskeletal
           o Digits and Nails : no clubbing, cyanosis, normal appearing nails, no deformities present
       Skin
           o Inspection : no rashes present, no lesions present
           o Palpation : no palpable rashes




 Electronically Signed by: Chelle Wilhelm, MD -Author on June 30, 2019 03:47:32 PM
Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 45 of 55



                  The University of Tennessee Neanrial Bmspits1
                      1924 Alcoa Hwy. Knoxville, TN 37920
                                  (423) 5,1d-9060
                          Radiology Consultation Report


IvAN, JAWS    A                                    Lonatinnl OPXR
                     0405073                           Sex: Male
                                                        Age: 49 Years
  Attending Dr.:     Emmett, Kim R               Account f: 2960169

 Consulting Dr.:
                               Accession f: 'DX-XX-XXXXXXX

 Radiology Report:                                           Ordering:
 DX Chest, 2 Views, PA & Lat.                 01/07/02       Emmett, Kim R

Reason tor exam:
(heat pain

 Results
 REASON:    Chest pain.

 Two views, COMPARISON: 08/06/00. Multiple calcified small granulomas are
 nonttered throuelhout lungs. There in a nmnll nodular dennity over the left
 upper lung on frontal view which is unchanged over 08/06/00. No other
 significant abnormality. Old healed right clavicle fracture.

 OPINION:

 STABLE LEFT UPPER T.UNC NODULE STNCE 08/06/00.  OADTNAATLY STABTLTT7 SHOULD
 DE DOCUMENTED OVER TWO YEAR PERIOD ZOR CLEARANCE,       mus I
                                                          WOULD 5UGGEST A
 FINAL VOLLOWUP CHEST X-RAY IN ABOUT 8 MONIES. NO ACUTE PROCESS IS SEEN IN
 THE rli"ST, HOWEVER.

 Radiologist ALLEN JR, ANION M

 Authenticating Date 01/07/2002 17:10
 Transcripton; 'WM     01/07/2002 16:39


 BEAN, JAMES K                                                      Page 1 of 1




                                 PRINTED BY: CHACKLER
                                 DATE     2(13/2919




                                                                                  BamJames BeamM 001867
Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 46 of 55




  OneContent Generated By UMHIremoore




                                    09401433        09/17/10   ORIGINAL



                                 BLOUNT MEMORIAL HOSPITAL
                               Maryville, TN
                                          RADIOLOGY REPORT
                               RADIOLOGY REPORT

       MA#: 000423,788
       ACCOUNT#: 3863039
       NAME: BEAU, AMES ROBERT
       DOS:
       ADM DATE: 09/17/2010
       ORDERING PROVIDER: EMMETI,RIMBERLY
       ORDER #4 0607911
       ACCESSION #s 580833
       EXAM: XR CHEST 2 VIEW
       EXAM DATE: 09/17/2010
       CLINICAL: P/U PNEUMONIA


        HISTORY:     PolloWUp pneumonia


       COMPARXSON:       0/27/2010

       PIN17INO51 The lungs are hlrperi,nf1atecl. There is flattening of both
       hemidiaphragms. Minimal residual poetinflaamatory changes are seen with no
       infiltrates. Cardiac size is normal.

        IMPRESSIONt 4flphysemateue hyperinflation with postinflanmatory changes, No
        residual infiltrates.
        Dictated on: 09/17/2010 08:56;21
        Interpreted by: Cox, James K
        Transcribed by: <None>
        Signed by: Cox, James K
        ApprovedDatel 09/17/2010 09101 AM




                                                                          RADIOLOGY REPORT




 Patient: BEAN,JAMES ROBERT    MRN:000421788   Page 1 of 1
        Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 47 of 55




                                                                                            Radiology D91    9,71
     .44I Blount Memorial                                                                         (88r 977-5666
                                                                                             F2X: (865) 977.5692
      VW ilbspitai
     907 Ede( Lamar Afoxondor Parkway
     Maryville, 7N,97904

                                              Diagnostic Report
                                                Status: Final
   Name; BEAN, JAMES, ROBERT                                                    MRN: 000421788
    Accession: 789341                                                           D09:
   Exam Completed: 02/15/2012 11:45 AM EST                                      Sex: M
    EXAM(S):     XR CHEST 2 VIEW                                                AOCOun #: 4160029

    ORDERING PHYSICIAN ; WEATHERBEE, TAYLOR C, Cardiologist
    ATTENDING PHYSICIAN: WEATHERBEE, TAYLOR 0, Cardiologist

    BLOUNT MEMORIAL HOSPITAL                                                 JO_ .
    Maryville, TN                                                            ROUTE . AS   Foram_
    RADIOLOGY REPORT                                                                       Date
    MR#: 000421786                                                  1,  To MD
                                                                                           Date.
    ACCOUNT* 4150029                                                    Ta PE ,„, .:hw.
    NAME: BEAN, JAMES ROBERT                                          . To        .        Gate
    DOB:                                                             4. To Traits          trtte •
    ADM DATE: 02/15/2012                                              .                    Date aA.
                                                                                           Date
                                                                   • 6. ToSoan&Eile
    ORDERING PROVIDER WEATHERBEE,TAYLOR                              PULL CHAT
    ORDER #: 2611423
    ACCESSION #: 789341
    EXAM: XR CHEST 2 VIEW
    EXAM DATE; 02/15/2012
    CLINICAL: 5013
    IMPRESSION: MILD CARDIOMEGALY, COPD, AORTIC ATHEROSCLEROSIS. NO
    ACTIVE LUNG DISEASE.
    DISCUSSION: The heart It mildly enlarged. The thoracic aorta Is
    calcified. The lungs are over-eXpanded. No active infiltrate,
    uncalcifted nodule, congestive failure, or pleural effusion is found,

    COMPARISON; 2/1/2011
    Dictated on: 02/15/2012 11:55:27
    Interpreted by; Cotten, Daniel W
    Transcribed by; ‹Non€0.
    Signed by: Cotten, Daniel W




    . rInkfr:?: ON/5/2012 11:51
    P                                                                                                      Pat,v 1of 1
      Received 'Time
               l     Feb. i 5. 2012 12:00PM No. 4156




Name: BEAN, JAMES                                      DOB: 05/05/1952                                                   Date:




                                                                                             Bean-James Bean-M 001364
          Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 48 of 55



    Electronically Signed By: Roberts, Bruce T MD 01/30/2017 01:25:09 PM
                                                                                                   Radiology Department
         AIL4... Blount Memorial                                                                          (865) 064.3864

                   Hospital
          286 Joule Street
          Alcoa TN,

                                                               Diagnostic Report
                                                                 Status: Final
       Name: BEAN, JAMES, ROBERT                                                       MIEN: 000421788
        Accession: 1702535                                                             DOB:
       Exam Completed: 01/25/2017 8:00 AM EST                                          Sex: M
        EXAM(S):       )41CHEST 2 VIEW                                                 Account #: 9111070

        ORDERING PHYSICIAN : ROBERTS, BRUCE T, MD
        ATTENDING PHYSICIAN: ROBERTS, BRUCE T, MD

        REASON FOR EXAM: R06.09 Other forms of dyspnea

        IMPRESSION: ARTERIOSCLEROSIS AND COPD. NO ACTIVE DISEASE IDENTIFIED.

       DISCUSSION: There is calcification of the thoracic aorta. The lungs
       are over-expanded. No active infiltrate, uncalcifled nodule,
       congestive failure, or pleural effusion Is identified. The heart is
       not enlarged.

        COMPARISON: 2/15/2012




        Dictated on: 1/25/2017 4:30 PM
        Interpreted by: Daniel W Cotten, M.D.
        Transcribed by: PowerscrIbe 360
        Signed by: Daniel W Cotten, M.D.




         Printed: 01/25/2017 10:33                                                                                 Pose 1 of 1


Name: BEAN, JAMES                                                    DOB: 05/05/1952
                                                                                                                                 Date:



                                                                                                  Bean-James Bean-M 001365
Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 49 of 55



                 The Uhiveraity of Tennessee Memorial Hospital
                     1924 Alcoa Hwy. Knoxville, TN 37920
                                 [423) 549-9060
                         Radiology Consultation Report


 REAR', JAWS                                         Location: QPCT
            MR.:    0405873                              Sex: Male
                                                          Age; 49 Years
  Attending Dr.:    Emmett, Kim R                  Account 0: 3043908

 Consulting Dr.:
                              Acceanion. I:   CT-02-000302.0

 Radiology Report:                                             Ordering:
 CT Thorax, With IV Contrast                    01/28/02       Emmett, Kim R

 Reason tor exam:
 client pain

 Results
 REASON:    Chest pain.

 HADIOPHARMACEUTICAL: Sections were obtained through the chest following
 inftnion of Ommipaque-300.

 There is a tiny nodule in the right upper lobe (image 15). Calcified
 granulomata are also seen bilaterally. No mediastinal or hilar adenopathy
 is detected. No pleural effusion is identified.

 TMPRESSTON:

      NODULL IN THE RIGHT UPPER LOBE. EURTHER EXAMINATION IN THREE MONTHS
 IS SUGGESTED. NO MEDIASTINAL OR HILAR ADENDPATHY IS DETECTED.

 Radiologist King, Bernadette M.

 Authenticating Date 01/29/2002 12:06
 Tranaoripton: KAS     01/28/2002 14:50


 BEAR, JAMES R                                                        Page 1 of 1




                                PRINTED BY: CRACELER
                                DATE      2(10/2019




                                                                                    Bean-James Bean-M 001861
  Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 50 of 55




                                                        SINGING RIVER HOSPITAL Bean, James Robert
OSINGING RIVER HEALTH SYSTEM
      OCEAN SPKINGS HOSPITAL I SINGING RIVER HOSPITAL
                                                        2809 DENNY AVE         MRN: 10435525, DOB:                      Sex: M
                                                        PASCAGOULA MS 39581- Encounter date: 1/15/2014
                                                        5301
                                                        Amb Encounter Report

All Orders - Lab (continued)
                                                                            Reference
        Component                                              Value        Range             Flag               Lab
        CRP                                                    <0.29        0.00 - 0.30       —                  OSH LAB
                                                                            mg/dL

     Testing Performed By
       Lab - Abbreviation                      Name              Director           Address                    Valid Date Range
        29 - OSH LAB                           OCEAN             Unknown            3109 BIENVILLE             12/14/11 2118 - 11/24/15
                                               SPRINGS                              BLVD                       2026
                                               HOSPITAL LAB                         OCEAN SPRINGS
                                                                                    MS 39564



Allergen Respiratory Panel 6 South Centr [20169151]
 Electronically signed by: Pamela D Richmond on 01116/14 0920                                                         Status: Completed
 Ordering user: Pamela D Richmond 01/15/14 0920
 Frequency: 01/15/14 -

                                                                                          Resulted: 01/17/14 2028, Result status: Final
      Allergen Respiratory Panel 6 South Centr [20169164]                                                                        result
       Resulting lab: QUEST DIAGNOSTICS NICHOLS INSTITUTE
          Specimen Information
           ID            Type                                      Source                            Collected On
           14Y-          Blood                                                                       01/15/14 0920
           015F0007

          Components
                                                                              Reference
            Component                                 Value                   Range                  Flag          Lab
            Cat Epithelium/Dander IgE                 < 0.35                  <0.35 kU/L             —             SR SP
            Dog Dander IgE                            `_0.35_                 <0,35 kU/L                           SR SP
            Bermuda Grass IgE                         <0.35                   <0.35 kU/L                           SR SP
            Meadow Grass, Kentucky Blue IgE           < 0.35                  <0,35 kU/L             —             SR SP
            Johnson Grass IgE                         < 0.35                  <0.35 kU/L             —             SR SP
            Cockroach, German IgE                     < 0.35                  <0.35 kU/L     .. __               , SR SP
            Dermatophagoides pteronyssinus            < 0.35                  <0.35 kU/L                           SR SP
            Dermatophagpides farinae IgE __.._.,_.__._<_Q.35                  <0,35 kU/L             —             SR SP             _.....
            Penicillium chysoRanum ig                 <0.35                   <0.35 kU/L                           SR SP
            Cladosporium herbarum IgE                 < 0.36                  <0.35 kU/L                       _   SR SP
            Aspergillus fumigatus IgE                 < 0.35                  <0,35 kU/L             —             SR SP            _
            Alternaria alternata/tenuisigE            < 0.35                  <0.35 kU/L             —             SR SP
            Oak IgE                                   < 0.35                  <0.35 kUIL                           SR SP
            Elm IgE                                                           <0.35 WA.                            SR SP
                                                      `0.35_
            Walnut Tree Pollen IgE                    < 0.35                  <0.35 kU/L             —             SR SP
            Pecan (Hickory) IgE                       < 0.35                  <0.35 kU/L             —             SR SP
            Short (Common) Ragweed IgE                <__0.35                 <0.35 kU/L             —             SR SP                  .
            Rough Marshelder IgE                      < 0.35                  <0.35 kU/L             —             SR SP
              Comment:


Generated on 5/13/19 9:15 AM                                                                                                     Page 295



                                                                                                            Bean-James Bean-M 002504
 Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 51 of 55




                                                   SINGING RIVER HOSPITAL Bean, James Robert
ei   SINGING RIVER HEALTH SYSTEM                   2809 DENNY AVE         MRN: 10435525, DOB:                Sex: M
       OWN SfRiNGSHOSMAL I SINGING RtvER Hosrrat   PASCAGOULA MS 39581- Encounter date: 1/15/2014
                                                   5301
                                                   Amb Encounter Report

All Orders - Lab (continued)
              REFERENCE RANGES for Allergen IgE tests:
              IgE (kU/L)     Interpretation

                     < 0,35    Class 0 - Below Detection
                  0.35 - 0.69   Class 1 - Low
                  0.70 - 3.49   Class 2 - Moderate
                  3.50 - 17.49   Class 3 High
                 17.50 - 49     Class 4 - Very High
                   50 - 99     Class 5 - Very High
                     >=100     Class 6 - Very High
             @ Test Performed By:
              Quest Diagnostics Nichols Institute
              Michael C. Dugan, M.D., FCAP., Laboratory Director
              27027 Tourney Road
             Valencia, CA 91355-5386
              CLIA #05D0550302

       Testing Performed By
          Lab - Abbreviation               Name             Director         Address               Valid Date Range
         1230700074 - SR                   QUEST            DR. POWERS       27027 TOURNEY         03/16/12 1921 - Present
         SP                                DIAGNOSTICS      PETERSON         ROAD
                                           NICHOLS                           VALENCIA CA
                                           INSTITUTE                         91355-5386



Allergen Bahia Grass IgE [20169152]
 Electronically signed by: Pamela D Richmond on 01/15/14 0920                                             Status: Completed
 Ordering user: Pamela D Richmond 01/15/14 0920
 Frequency: 01/15/14 -

                                                                                 Resulted: 01/17/14 1832, Result status: Final
       Allergen Bahia Grass IgE [20169165]                                                                              result
        Resulting lab: QUEST DIAGNOSTICS NICHOLS INSTITUTE
           Specimen Information
            ID            Type                                 Source                  Collected On
            14Y-          Blood                                                        01/15/14 0920
            015F0006
           Components
                                                                        Reference
            Component                                       Value       Range          Flag             Lab
            Bahia Grass IgE                                 < 0.35      <0.35 kU/L                      SR SP
             Comment:

                      REFERENCE RANGES for Allergen IgE tests:
                      IgE (kU/L)  Interpretation

                   < 0,35    Class 0 - Below Detection
                0.35 - 0.69   Class 1 - Low
                0.70 - 3.49   Class 2 - Moderate
                3.50 -17.49    Class 3 - High
Generated on 5/13/19 9:15 AM                                                                                          Page 296



                                                                                              Bean-James Bean-M 002505
 Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 52 of 55




                                                       SINGING RIVER HOSPITAL Bean, James Robert
   SINGING RIVER HEALTH SYSTEM                         2809 DENNY AVE         MRN: 10435525, DOB:               Sex: M
       CUANSPRINGS HOSIITAL I SINGIN,G RIVLICHOVITAL   PASCAGOULA MS 39581- Encounter date: 1/15/2014
                                                       5301
                                                       Amb Encounter Report

All Orders - Lab (continued)
              17.50 - 49     Class 4 - Very High
                50 - 99    Class 5 - Very High
                  >=100     Class 6 - Very High
             Test Performed By:
           Quest Diagnostics Nichols Institute
           Michael C. Dugan, M.D., FCAP., Laboratory Director
           27027 Tourney Road
           Valencia, CA 91355-5386
           CLIA #05D0550302

      Testing Performed By
         Lab - Abbreviation                   Name              Director        Address               Valid Date Range
         1230700074 - SR                      QUEST             DR. POWERS      27027 TOURNEY         03/16/12 1921 - Present
        SP                                    DIAGNOSTICS       PETERSON        ROAD
                                              NICHOLS                           VALENCIA CA
                                              INSTITUTE                         91355-5386



Allergen Timothy Grass IgE [201691531
 Electronically signed by: Pamela D Richmond on 01115/14 0920                                                Status: Completed
 Ordering user: Pamela D Richmond 01/15/14 0920
 Frequency: 01/15/14

                                                                                    Resulted: 01/17/14 1832, Result status: Final
      Allergen Timothy Grass IgE [20169166]                                                                                result
       Resulting lab: QUEST DIAGNOSTICS NICHOLS INSTITUTE
           Specimen Information
            ID            Type                                    Source                  Collected On
            14Y-          Blood                                                           01/15/14 0920
            015F0006
           Components
                                                                           Reference
            Component                                           Value      Range          Flag             Lab
            Timothy Grass IgE                                   < 0.35     <0.35 kU/L                      SR SP
              Comment:

                        REFERENCE RANGES for Allergen IgE tests:
                        IgE (kU/L)  Interpretation

                    < 0.35    Class 0 - Below Detection
                0.35 - 0.69    Class 1 - Low
                0.70 - 3.49    Class 2 - Moderate
                 3,50 - 17.49   Class 3 - High
                17,50 - 49     Class 4 - Very High
                  50 - 99     Class 5 - Very High
                    >=100     Class 6 - Very High
           @ Test Performed By:
             Quest Diagnostics Nichols Institute
             Michael C. Dugan, M.D., FCAP., Laboratory Director
             27027 Tourney Road
Generated on 5/13/19 9:15 AM                                                                                             Page 297



                                                                                                 Bean-James Bean-M 002506
   Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 53 of 55



  Fax Server                        9 /12/2008 10;46:52 AM            PAGE   2/002    Fax Server


                                                                                         Radiology Department
 AlkiniourtiMemorital                        57/87 Tc                                           (665) 977-5566
                                                                                          Fax: (865) 977-5682
 1147 Hospital
 907 East Lamar Alexander Parkway
                                                 /b
                                                (7-a  T6PAIV
 Maryville 7N.37604

                                                Diagnostic Report
              7.81- 9©7
Name: BEAN, JAMES, ROBERT
                                                  Status: Final
                                                                             MRN: 000421788
Accession: 250234                                                            DOB:
Exam Completed: 09/12/2008 9:51 AM EDT                                       Sex: M
EXAM(S):     XR SINUSES                                                      Account #: 3448038

ORDERING PHYSICIAN : PRINCE, MENGE L
ATTENDING PHYSICIAN: PRINCE, TIDENCE L

BLOUNT MEMORIAL HOSPITAL
Maryville, TN
RADIOLOGY REPORT
MR#: 000421788
ACCOUNT#: 3448038
NAME: BEAN, JAMES ROBERT
DOB:,05/05/1952
ADM DATE: 09/12/2008

ORDERING PROVIDER: PRINCE,TIDENCE
ORDER #: 2769997
ACCESSION fi: 250234
EXAM: XR SINUSES
EXAM DATE: 09/12/2008
CLINICAL: CHRONIC SINUSITIS
IMPRESSION: No acute fracture, malalignment, or bony destructive
lesion, No significant.mucosal thickening is identified In the
paranasal sinuses. If further evaluation is needed, a CT of sinuses
should be performed,
Dictated on: 09/12/2008 10:34:19
Interpreted by: Cotten, Daniel W
Transcribed by: =None>
Signed by: Cotten, Daniel W




Prinlet 09/1211:?(.08 10:.1?                                                                                     egl




                                                                                      Bean-James Bean-M 002852
Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 54 of 55




  OneContent: Generated By BMI-Ilrernaore




                                        09;40;53        10/30/09   ORIGINAL




                                    BLOUNT MEMORIAL HOsPITAL
                                  Maryville, TN
                                             CT SCAN REPORT
                                  RADIOLOGY REPORT

       MAIA; 000421700
       ACCOUNT#t 3684610
       NAME; BEAN, JAMES Roma
       D001
       ADM DATE; 10/30/2009

        ORDERING PROVIDER; PRINCE,TIDENCE
        ORDER #4 4339469
        ACCESSION #s 451114
        EXAM; CT SINUS LIMITED STUDY
        EXAM DATE: 10/30/2009
        CLINICAL; CHRONIC OINUITIS




        HISTORY;       Chronic sinusitis

        COMPARISON; None
        PINDINGSA

        Coronal sinus CT is performed using thin section helical axial images.
        Coronal reformatted images are obtained.

        In the inferior aspect of the right maxillary sinus there is a 7 x 12
        mm rounded soft tissue density most suggestive of mucous retention
        cyst or polyp. A small focal area of mucosa.), thickening is seen in the
        inferior medial right maxillary sinus measuring 4 mm in size. Probably
        this represents a small mucous retention cyst or polyp or is due to
        sinusitis.

        The left maxillary sinus, sphenoid sinus, ethmoid air cells, and
        frontal sinuses are well..aerated and clear. The nasal septum is
        slightly convex to the right without obvious nasal septa' spur. The
        osteomeatal complex bilaterally appears intact.

        IMPRESSION;
        1, Suspect small mucous retention cyst or polyp in. the right maxillary
        sinus.
        2. Small focal area of muoosai thickening in the inferior medial right
        maxillary sinus may represent a second small polyp or mucus retention.
        cyst versus focal mucosal thickening from sinusitis.




                                                                              CT SCAN REPORT




Patient: BEAN, JAMES ROBERT      MRN: 000421788   Pagel of 2




                                                                              Bean-James Bean-M 000618
Case 1:18-cv-00393-HSO-JCG Document 128-21 Filed 08/21/19 Page 55 of 55




 OneContent: Generated By BMH\rernoore




                                     09:40z53        10/30/09   ORIGINAL

       CAT SCAN                                                       PAGE    2
       SEAN, JAMBS ROBERT                                             MR#      421708

       Dictated on: 10/30/2009 09:34:33
       Interpreted by: Dovgan, Daniel a
       Tranecribed by: <None>
       Signed by: Dovgan, Daniel J
       ApprovadDates 10/30/2009 09;39 AM




                                                                             CT SCAN REFoRT




Patient: BEAN, JAMES ROBERT   MRN: 000421788   Page 2 of 2




                                                                             Bean-James Bean-M 000619
